re
pen

CONVENTION DE JOINT - VENTURE

ENTRE

LA GENERALE DES CARRIERES ET DES MINES

Ft ET
KINROSS - FORREST LTD
RELATIVE
À L'EXPLOITATION DE LA FILIERE KAMOTO ( MINE)-

DIMA-KGMOTO CONCENTRATEUR-USINES

= à HYDROMETALLURGIQUES DE LUILU

NS 632/6711/S8G/GC/200<

FEVRIER 2004
TABLE DES MATIERES

APREAMBULE

ARTICLE 1 : PEFINITIONS
LR] Tres

[ra Définitions

13

Annexes

ARTICLE : GARANTIES

MITED et GECAMENES
sde KI CIMTTED

Déclarations vt gars
Déchratieus ce stars

FAISABILITÉ

ARTICLE 4 : ETUDE DE
En]

3 But de l'tte
b) L'Eee de |

2 Adaptateurs dé RO
a) Six membres

déigoauen

Actonnai

itacenrs dei:

ARTICLE & : AFCECTATIONS 3

MR AE ct dunes
e2. sl une es dre US

Loestion de l'équipement et des insrallitions 4 ECC
Contrats et autorisations
s. fournitures, outils. pièces de sechonge. etc L

atitès

Responsabilité

AMINES"

ent Sur base di'Recciies Netiss des Vaes'
ion des" Recettes Net des Ventes"
Comptes de régularisuion

na des vurnntes de KOC
6.L1,  Indemnienion
6.12. ‘Tritement à façen au Coneeniriteur de K AMAITO

GX Traitement 3 façon aux Usines de Euila

‘ 25

EM

on espansabilité de GECAMINES antéricureinent 4 ls Dix des Opxutieus ” ?S
74. Li nsabliités de ROC après La Date des Opéralinns 28
73. Présenration des Budyuts 25
74 Finoneement des Budgcts adoprés Eu
7.$. Respunsabitités de RF LEMITEN d'obtenir un financement 24
76 Resgorsshitité Hinitée de GFOAMINES 30
77. binaneestent du Projet 5n
78. Prêts 4 ROC wi
174 Aelliiés em ças de diflicuité uv de ruinrt 3e
TA Cireence où dépenses imprévus M

&:C it

SI. Pucélures relanves u
82 Cnité monerure de référenue il
34

N3 At anniel

= COMPEES A L'ÉTRANGER UTILISATION DES FONDS
ex produits

Q Comptes & l'étranger
DZ Sources de liquidité
94.
3
O]
<) T'orités dans l'ut
9,5. Tao posvernementat
VI0 Crédl pour couvrir la
2 ARTICHE 1h: PERSONNEL ET AUTRES OÙ on
19.1 L'Opér: M
a) M
* b} TI
Fa) er ion at de LORD ON 34
4 sil cocuritactants 26
10.2 êe

de)

a)
b)
Q]

Droit ds vendre
Droû de l'autre Panis de faire unv offre
Conditions de la cexsion

ARTICLE 19 : AUTRES DISPOSITIONS

IS.
142,
193,
194,
19.5.
19.8.
197.
19.8.
19.
419.10.

a)

Institut RDC du cobalt
Absence de renonciation -

Autonomie des dispositions de la présente Convuation

Coûts
Anneves
Amendements
Eonguc
Directives OCDE
Incorprétation
Généralités
Originaux
Absence d'obligations impli
Enginements compléms
Clause d'équité

20.2
01
204.

ARTICLE : DROIT APPLICABLE = JURTDICTION

Exigences requises pour une notification
Moment de Larotification
Changement d'adresse

ARTICLE 22 : ENTREE EN VIGUEUR

46
46

$5

CONVENTION DE JOINT-VENTURE

ENTRE

LA GENERALE DES CARRIERES ET DES MINES. en abrégé « GECAMINES » et en sigle « GCM ».
entreprise publique de droit congolais, curegistrée au nouveau régistre de commerce de Lubumbashi sous Le
numéro 458 et ayant son siège social sur le Boulevard Kamanyolt, n° 419, B. P. 45), LUBUMBASAI,
République Démocratique du Congo, représentée aux fins des présentes par Monsieur TWITE KABAMBA,
Président du Conseil d'Administration ct Mousicur NZENGA KONGOLO, Administrateur-Düléuut
Général, ci-après dénommée « GECAMINES », d'une part :

ET ‘

FORREST LIMITED, ai abrégé « KE LIMITED », société privée immatriculée &t ayant son

à Geneva Place, Waterfront Drive, PO. BOX 3469, Road Town, Tortela, lies Vicrues
fins des présentes par Monsieur ARTHUR DÎTTO. Président, et Mons
. Administrateur, ci-après dénommée *KF LIMITED’, d'autre part:

tanniques, représentés
MALTA DAVID FORRE

PREAMBULE

" Altendu gue GÉCAMINES est enregistrée commis propriétaire de tous les Droits Mintcrs, ‘Titres Miniers,
Concessions et Droils d'exploitalion de la Zone Minière, et est propriétaire des Bistallatives de
Traitement tof qu'il sera défini ci-après :

+. Attendu que RF LIMITED a l'expertise technique et 3 la capacité d'obtenir les moyens financiers
aéccssuires afin de mener à bien toutes fes opérations en collaboration avec GLCAMINES en vuc de
réactiver l'exploitation au Groupe Ouest :

+ Atlendu que KE LIMITED vst disposée extir dans la réhabilitation des installations, l'exploitation et
le traitement des minerais au Groupe Ouest, sous réserve des résultats d'une étude économique qui
pennettra à RE LIMITED d'en évaluer La rentabilité financière :

7 Attenduque KF LIMITED est uïic sacidlé privée immatriculée dans les [les V'icrecs Brilanniques :

Attendu que KE LIMITED et GECAMINES ont décidé de conclure une convention de joint venture aux
link de constituer une société KCC SARL. {ci-aprés dénommée ‘KCC"), conformément aus loi: de 1a
République Démocratique du Congo: [6 Projet ainsi constitué penneltra à KCC d'extraire ct de
transformer Les Minéraux trouvés dans li Zone Miière, aux tennus cteunditions contenus éleaprès :

x) GT #
Attendu que GECAMINES actroiera à KCC, Ie droil exclusif de prendre possession ct d'utiliser laus es
biens personnels gt réels constituant les installations KAMOTO, ainsi que toutes les installations y
relatives situées dans la zone de KOLWEZI, République Démocratique du Congo (ce qui inclut fa mine
ée KAMOTO, le gisement de DIRULUAWE, ivs gisements de MASHAMBA Ent et Quest, Le gisement
717. nu tout autre gisement à convenir entre Parties pouvant parantir une quantité sulfisante de minerai
oxydes pour assurer {a profitabiliié du Projet, tes concentrateurs de KAMOTO et de DIMA et Les
installations de l'usine LULU), el. sous réserve d’une Htude de Faisabilité adéquate, KF LIMITED, ou
ses ayant droits faurniront l'expertise technique ci le capital, afin dé réaliser In revitalisation, la
modemisalion et l'expansion des installations de KAMOTO et des usines hydrométallurgiques de
LUILU:;

Attendu que les Parties ont convenu que KF LIMITED acquerra 75 % des pans de KC'C et que le solde
de 75 % des parts de KCC sera détenu pur GECAMINES. ceûe répartition étant justifiée par la nécessité
de fever les capitaux nécessaires el d'obtenir un Laux de rentabilité imeme (T'RI) requis pour les

investisseurs !

énérale de la

Aticndu que l'exploitation dés Concessions seru rénlisée en conformité avec Ja politique g
République Démocratique du Congo, gui vise à valoriser les ressources minérales du pays, à former la
main d'œuvre locale, à créer de l'emploi, à transférer de fr technologie et à élever le niveau de vie de lt
population !

Attendu que la mise en œuvre du Projet minier proposé va reguérir ur investissent bnportant el qu'un
linañcement Éiranger substantic] Sera nécessaire:

Attendu qu’au regard dus risques Enduits par un tel prajel minier, l'obtention de prèts elle financements
Étrangers ne seru possible que si (i) Ie Projur réaère suffisamment de profits pets d'exploitalion pour
assurer Je remboursement de ces prêts et si (ii) soute fa sécurité juridique et économique nécessaire existe
LE est Pet

AMtendu que de succès complet «lu Projet nécessite des conditions juridiques, fiscales et économiqu
stables et durables. sur buse desquelles KCC' pourra mener à bien ses activités dans une perspective,
long terme:

Atiendir que moyennant le respect des conditions mentionnées ci-dessus, fe Projet aménerd une plus
grande aclivité Gonomique et de l'emploi dans a zone concèdée et les régions avoisinantes. ainat que des
revonus d'exporiation impodants pour la RDC :

En evnsidération de ce qui précède, les Parties ont convenu cc qui suit :

ARTICLE 1 : DEFINITIONS

11. Titres _

Les titres de la présente Convention ne sont utilisés que par pure convenance ct a'ont aucun effet
particulier : ils ne peuvent limiter l'interprétation des dispositions de la présente Convention.

2 Définitions

Outre les termes définis ailleurs en la présente Convention. les mots et phrases définis en cet article
auront les sigaificatians mentionnées cj-dossous, qu'ils soient utilisés comme verbe ou comnte nom,
Les définitions données en cet article ainsi qu'ailicurs ent la présents Convention, seront applicables à 14
is 3 la Forme singuliére et plurielle des tenes détinis et à lafois au sente masculin ct Féminin.

ACCORD PRÉLIMINAIRE" désigne l'accord préliminaire entre GECAMINES «ut KI LIMITEU
le 74 juin 2007, et son avenant n° 1 sisné Le 0407/2003 pau fequel Les Parties exposent des conditions
incomorées dan la présente Conveatian.

"ACTIFS APPORTÉES" désigne les propriéiés oi autres éléments d'actif détenus par GÉCAMINES
qui Ssri-ni Loués à KCY', où au reuurd desquels KCC aura des droits exclusits d'usage, suivant fes

sections 6.2, à 6.6,
“ACTIFS DE KCC? désigne les Aclils Apportés, tous les droils de propriété à les draits de
développer où d'utiliser les Actifs Apports, loutes les données techniques relatives aux Actifs

Apparés el, après lt Date des Opérations, tous LS autres droits, intérêts
dossiers, équipements, installations, alimentihoes. matériaux et aulres propri
intangibles, détenus directement nu indirectement par ou poiir KCC en relation avec les Acuts
Apports, et ainsi que loules autres propi détenues par KC'C' et toutes autres praprié
personnelles, tangibles êf intangibles, détenues pur ou pour 1e bénétice de KCC.

ACTIONS’ désigne les parts dans le capital de KEC.

‘ACTIONNAIRES! désigne les Actionnaires dé KCC', au départ, GECAMINES ut KF LIMITED,
ainsi que leurs ayants droit autorisés ul cessionnaires respectifs.

ADNHNISTRATEUR!, désigne ua administrateur de KCC'.

ANNEE DE CONTI<AT “ésienc une période conimençant le premier jour du rois après la Date de
Cuaunencement de la Production el se temninsnt un an après, ainsi que toute période subséquente

commençant à In date anniversaire du contrat ci venant 3 échéance à In date anaiversaire suivaote

‘APPROUVE PAR KCC? sisnific qu'il y a eu (i) une approbation pur un vote du Conseil
d'Administration d'un résolution où de toule autre forme de proposition qui ne requiert pas une
approbation ultérieure par une Assemblée Générale ou (ii) une approbation par un vote des
Actionnaires en Assemblée Générale, d’une résalution ou de toute autre forme de proposition portée

devant l'Assemblée,

‘ASSEMBLEE GENERALE” désigne une assemblée générale de tous lvs Actionnaires de KC
conformément aux statuts.

‘AUTORITE GOUVERNEMENTALE" désiune toute autorité gouvernementale, loulé autorité locale
ut toute subdivision politique de celles qui précèdent, toute organisation internationale où corps ou
agence, département, commission, conseil, bureau, Frihunaux où toute autre autorité en découlant el
tout corps opparèalé au gouvernement ou loul corps privé exerçant qu prétendant exvrcer toute
directive, action législative, juridique, administrati\e de police, d'administration & d'autonié fiscale ou
tou pouvais de toule nature.

‘AUTORISATION GOUVERNEMENTALE? désigne toute licence, franchise. approbation,
certificat, consentement, ratification, permission, confirmation, endossement, renonciation,
cefilicalion, enregistrement, transfert, qualification ou autre autorisation établis. accardée ou donnée
ou autrement rendue disponible par ou sous Pautorité de toute Autorité Gouvermementak, au

conformément à loutes obligations Légales,

voir scctioit 6.2,

LAVOIRS UTILES

“RUDGET" désigne Pévaluation détaillée de toutes fes dépenses 8 effectuer par KCC' pendant ue
période budgétaire, ainsi qu'une description des Opérations 3 réaliser au mayen de tolles dépenses, et
comprend tous les amendements et tous les Budects supplémentaires y relatifs,

“BUDGET_ ADOPTE’ désiune un Budget qui a üé approuvé par KCC. ainsi que tout Juduet
supplémentaire établi ep conformité avec lui et toutes modifications ou amendements.

:CI ES CRE désigne toutes hypothèques, Charges, étits de trust, sûretés
rantissement royalties, intérêts couvrant Les rayaliies. droits d'achats préférentiels, droits

de participation commun dtre judiciaire où loutes autres Charges grevantes de toute nature, qu'elle
soit imposée par contrat ou par le Fait de Ja foi et qu'elle soit enregistrée oÙ non enregistrée.

A ONCESSION SION" désiyne les Droits Minivrs détenus par GECAMINES, qui soni identiFiès en annexe

À di In présente Convention, ainsi que Lo u autre Droit qui rail ou fera partie de In présente Convenlion
Se rapportant aux minvrais ci aux carrières ; ve qui comprend fous les droits Se rapportant äun permis
minier OÙ un tre minier octroyé selon es lermes du Code, ou de toutes dispositiol gales
antérieures, ke droit d'extraire dés Minéraux dans la région. en respect desquels la Concession est
octroyé.

“LQDE* désigne la loi n°0072002 du 11 juillet 2002. portant Code Minier de la République
Démacralique © 1 Cons,

cé

FA Dr

CONSEIL. D'ADATINISTRATION" désigne le Consçil d'Administration de KCC.

CC NATION’ désigne In présente Convemion, c'est-à-dire 1e présent aceard de joint venture, 1cl
qu'il pourait être modifié ou anendé À l'occasion, ainsi que loutes ses annexes el lus sos
programmes,

“CONVENTION DE TION" désigne 4 convention qui va étre conclue entre KÇC C1 l'Opérateur.
comme décril à l'anñivle 10 de fa présente Convention.

LA PRODUCTION! désigne Le jour où Ec production de
commence aur une base soutenue, au-delà de simples vssais

DATE DE COMMENCENT

produits à mure sur le marché par KCC
intennilienls.
‘D OPERATION ns des

Aclionnaires ut du Cor ration décrites dans br section 5 $ afin d'organiser KC'C et de
désiyner l'Opérnvur ent GC réalisées. La Date des Opéralions sera aussi Li date à laquelle.
conformément aux dispositions de fa section 6.2 à la section 6.46. lex droits dl'usaux, les droits de
ion ct les autres droits de KCC' d'utiliser les Actifs Apponés ei tuus Les autres hiens de
AMINES deviennent efieclils.

loc:
GE

vature de Li présente

SDATE DE LA SIGNATURE" désigne la date mentionnée sur la page de dy

Canveation.

T", désiunv les opérations ou les travaux effectuës ayant pour objet où étant en
lion, en ce compris la construction où Finsttation d'un broyeur où

de toux autres équipements ulitisés pour là concentration, le traitement où autres valorisitions des

produils minéraux,

DOCUMENTS _ D'ENTREPRISE DE ROC. désiune les statuts d'association &l LS articles

. En Et compris loutes modifications et amendements {statuts cordons)

aie des Etus-Uuis d'Amérique, sauf indicatius contraire

DOLLARS, USD on _S' désigne la ni

ents de travail,
sabre, Los rapports
Milloniages, anal
coregistrement de forages

travail, Les ri

s rapports

d'exploration. éludes environnementale, corespéndances avec les fonctionnaires gouvernementaux et
autres entités, éudes de résen es ct rapports, dludes métallurgiques et rapports, rapports de production
et touies autres informations ou données, impamées où sous forme électronique, convenant Les
chliclimméral, Rs curaciéristiques physiques, Fexploitbilié et toutes

conditions de la géolo
les autres matières 1echniques ee relatran aie les Actts de ROC.

L)

DROITS DE LOCATION": voir section 6.3.

CPLOITATTION" : voir section 6.2:

‘DROITS D°

"DROITS MINIERS — DROITS DE CARRIERE’ comprend, sans y étre limité. toutes
sances, prospections, explorations, rtertions et licences d'extraction, toutes permissions cl
Concestions de minerais ecls que Ie cuivre, Le cobalt, et des substances de carrières, émises par les
autorités de la République Démocratique du Congo (ou ses prédécesseurs) sous une législation
antérieure, contemporaine où postérieure connexe nu Code

DROITS DE SGFERFICIE" désigne Le droit d'utiliser fa superficie inhérente aux Actifs Apport
pour les à équipements et activités dont à besoin KOÇC afin de inener & hivu Le Projet, en ce
compris, sans lémitatian, fe droit de passagë et les paiements pour fes rautes. pipelines, câbles
électriques, Canaux, systèmes de transports el Lous autres équipements.

2ENTATE", désigne toute société (incluant les sociétés sans but Iubratif) compagnie, société à
rexporsabilité limitée, société à durée limitée, parenorint général, parténuris : tenorint à
responsabilité limitée, joint veature, association en actions communes, patrimoine, Vus, fondation,
syndication, ligue, cansodium, coalition. camilé. société où autre entreprise, astociation. prganixetton
ou entité de oute nature, reconnue comme telle par une juridiction.

“EQUIPEMENTS ET INSTALLATIONS LOUES’ : voir section 6.3.

ou travaux réalisés dans Le but d'établir Uexistence,
CNT COM de Minéraux à l'antéricur
el Louté autre élue où anale La

da qualité ou Fétendue d'un gl
de la Zone Minière, en ve cunpris la préparation de La fa

sation ua dde de coutoranté à Penvironnmement est aussi considère

cette définition et li rés

comme un acte d'I:xplaration.

*GECANEU  désigac l'entreprise publie de Droit Congolais, avant son side sucial
République Démocratique du Conuu, 414 Avenue Kamanyola, Boîte te 430. LUBEMARASEL

pnsi QUE ES ants droit légaux en vertu de fa présente Convent

JCERSOUrS 2

INISER" citée en tant qu'envegement d'une des Parties téiapres
& personne indemnisant »), dans une des dispositions de [a présemie Convention. di
de celie Partie d'indemniser, de délendre et évier tout dammage à l'autre Partie
latties qui doivent étre indemnisées conformément à telle disposition, ainsi que sa au «ès sociétés
apparentées. ei leurs administrateurs, officiers, agents el représentants rexpecthls (ci-après
vofleclivement « personnes indemnisé conire toutes plaintes, demandes où poursuites de toutes
personn: dommages. ohligalions, paiements, euûts et Trois (en ce
vomprs sans lomiation. Les coûts el faus de défense de toules actions, poursuites, procédures
que pour piclire à exécution tag obligation d'indemnisation, se qui inclut

HNDEMNISATION" = INDE

démanees et évaluations a

cs honoraires raisonnables d'avocats et des frais judiciaires, mais ce qui exclut tous dommages
incidents où indirects ou loutes pertes de profits) résultant de, ou en relation avec, ou nés de, ‘ou induils
par l'obligation, In Convention. toute action, fe risque ou toute autre cause, en raison de quoi
l'indemnisation est donnée

“INSTALLATIONS DE MENT" désigne toutes les installations, équipements. mobiles ct
immobiles, ainsi que toutes tes pièces de rechange, fournitures et les stocks 3 relatif, contenus
directement ci indireclement dans la Zune Minière de KAMOTO (cri ce compris les installations
KAMOTO), duns la zone des concentrateurs de KAMOTO et de DIMA, et dans la ron de l'usine de
LUILU, ainsi que Le pipeline reliant Les concentrateurs jusqu'à f'usine de LUILU, toutes les
installations électriques, foules les installations de fournitures d'eau, Loutes cs routes el infrastructures,
chemins de fer tels que détaillés dans l'annexe B de la présente Convention

HNSTALLATIONS KANOTO" désiunc ke mine de RAMOTO, l'usine de translérmation @t les
insallations y relatives, construites et rises en foncticunement pour proguire dus Produits partir es
Propriètés KAMOTO. .

at KAMOTO COPPER COMPANY SARL, Ja SART, KCC, qui sera constituée par KF
LIMITED «ct GECAMINES, conformément aux lois dé fa République Démacratique du Congo.

éprude Gablie conformément sux lis des fles
Genava Place, Wawrlront Drive. FO BOX 3469 Roud
aux, conionmément à Ji

2
te
EA
we]
si
|
£
&
LE
&
#
&
£
3
me
So
z

Britanniques, ayant son Siège social
lown, Tertola, [les Vicrees, ainsi que sex s

Quest tvaut-droits

présente Convention.

pernis ou documents nécessaires paur KCC ou Opérateur en
deonamiques de ROC, dims lu respect du Projet au des autres
icences el permis émanant des

ser pleinement Les aclivité

opérations menées à bien par ou pour KO, a ce cumprix toutes les
autorités compétentes, autorisant KCC ou l'Opératcur pour compte de KCC à

que des minerats, etel'en produire dés Produits.

specter et evaluer dés

gisements découverts

is métalliques avant subi une transformation métallurgique

AUX désigne des Minér

*MINERAUNX" désigne loute substance nusezale ou tout dépôl contenant des Minéraux qui est objet
d'une dus Cancessions eu des Droits de Cuire mis à disposition de KCC. confonnément 4 li
présente Consention, apparaissant nulurellenient ou sous laterre, dans ou sous l'eau. laquelle substance
mindrale peut rois ue valeur commerciale

iducis de Minéraux el Res mines tt cariéres décrites dans

gisements indi
que Louis expauiston de cclksect oi toutes nouvelles mines construites por où pour

ROC dans la 7 Mainière

Fe A

“MOXTANTS NETS DES VENTES : voir section 6.10 (h).

‘OBLIGATIONS LEGAL ne toutes les lois, ordonnances. décrets.
traités, proclamations, Conventions, régles au réglementations (ou toutcs interprétations d'u

alions Gouvemementales

: de ces

dispositions), sinsi que les termes de toutes Auto

:OPERATEUR? désione KAMOTO OPERATING LIMITED (KOL) au son successeur, et qui va
diriger, gérer el contrôler les Opérations au jour le jour. tel que prévu dans la Canventian de Gestion.

$
OPERATIONS" désigne toutes les activités rentes à bien par. ou pour cumpte de KCC, en ce
compris des activités réalistes par l'Opérateur ei inclut l'exploration, Le Développement, FExiraction
Minière et In vente de Produits,

cile ou sur site}, li

OPÉRATION MINIÈRE" désigne l'extraction (par méthode Convention:

production, à concentration, le manipulation. ke fusion, de raffinage où toute, autre translormation de
: Le 4

sou des praduits Minéraux obtenus apres cote trnsfamiation, ainsi que lé respect des nommes

3 décimales vi

pourcentage du nombre total des aclions émises. Les Participations sant calculé
surondies à 2 décimales.

USRCUIS UIDIIRÉS ef avt.

& KRF LIMITED ti GECAATINES, ainsi que leurs suc

respectifs, Le terme ‘Farties" dé atiet lorsque Le contexte Re cireonctanex le
requiérent. ‘
PERSONNE" désigne loul divalu, Lutté ou AUrIR vouvemementale.
2PRODAUTS" désienc D>(-7 0 Sninerns, concentrés et loue : ET -gubstanse minérale col oc
conlenant des minerais produits 4 partir de La Zone Minière par où pour KCC et tous fes Métaux

raffinés qui en sant produits.

anties. comprenant Îa
tion, les Opérations

IPROUET" désigne Le Projet dé joint Lenture ci-après entrepris par les
conception, fa réhabilitation, Exploration, 1e Déveoppeñunt. | ol
re entreprises dans la Zone Minière, utilisant les Aetts de ROC, eù ce compris je
ation des Métaux, &xirails ut aulres produits.

ie et la camimercialis

re visés à l'annexe À de li pr

KAMOTO" désienent Les Druits Mimi
que les Draits de Superticié se supernosant à évs Droits Miriers, ki description
des Droits de Superficie tu reprise cri annexe A,

$ KRAMOTO «lex

:PROPRIETES VISEES PAR LE PROJET KAMOTO" désigne fes Prapridt
instifations KRAMOTO,

RDC" désigne la République Démecratique du Cange

intérieur de la Zone

‘REF * désipne les déchets issus de {a transformation des Minéraux situés à |
Minière et identifiës en annexe À à la présente Convention.

:SOCIETE APPARENTEÉE" désigne, sauf autrement défini en la Convention, loule Personne liée à
un aævbonnaire de telle sorte qu'une telle person, directement où indirectement, contrôle ou est
contrôlée par ect actionnaire. où est directement ou fadireetement contrôlée par la même pertonne qui
directement où indirectement, cantrôle cet actionnaire. Dans Ta phrase précédente. il faut entendre par
“convéler", avoir la pos jon direclu où indirecte du pouvoir de diriger ou d'influer

TITRE MINIER! désiene Le certificat officiel énns par de Cadastwe Minivr conlormément six
dis] ions du Code, el qui constitue fa preuve de Fexistence de Droits Minicrs

DE_CONCESSION" désigne la zone aélimitie et reprise en rouue sur les plans attacl
présente Convention en annexe À, initialisée par les Panies aux Pins d'identilierion, liquelle zone
tmclut toutes les Concessions, les Corriéres el ss Mines y comprises, à l'exclusion des irstallations de

KOLWEZI.

ZONE NUNIERE" désigne ke zone géographique entière à l'intérieur de taquetlé KCC peut monte sex
sin, Zoû düment

opérations d'exploration, de déveléppement et d'extraction dans l1 Zone de Can:
examinée, avec son périmètre démarque et balisé, centme cela est complétement iflusteé ds l'annexe
A.

1.3. Annexes

ces au présent contrat el en font pleine Partie

Les asnexes suivies SQL nie

Annexe A!

Annexe B:

Descriptions des Installations de Trdtement

ARTICLE 2 : JOINT VENTURE

2.1.  Formationde la Joint Venture

18 présente Convention est conçue comme et constitue uri accord de ‘joint ventre" entre KF LIMITÉD
ci GECAMINES, prenant effet à la date de l'entrée en vigueur (confère article 22). dans Le but de
réaliser une exploitation profitable, Ir traitement la transformation et la Vente de Minéraux et de
Métaux extraits de la Zone Minitre

2.2. Relations entre les Parties

[e Chaque Partie agira à l'égard de l'autre, en toute honne foi, dans le rospeet des termes de Et présente
tant catsndu cepondant, que rien durs la pré

nvontion ct conformément à ses dispositions.
Convention, ne peu être considéré comme créature responsabilité solidaire ou conjointe visevis dés
tiers de leur chef ; fes Panies s'indennisernal cécipeuq suite à lous préudives subis par l'une ou
l'autre des Pa du lait d'uns ticrec partie en relation avec fes obligations v6 respon
l'autre, en ce compris des vhligations encourues as ant ou aprés l'entrée en vigueur. Lit responsabilité
des Parties pour les detics et obligations de ROC est limitée au capital investi dans RCE.

nc

milités de

2.8. Opérations indépendantes

cher une Pariie, qu ses Act

Aucune disposition de Ja présente Canvention ne pourra em
pérsonnel su Ad: fraleurs, de miencr à hicn toute opération de prospection où d'extraction
indépendamment de l'autre Partie où de ROU alleurs en République Démocratique du Congo.

méyennant respect des aule ions légalement requises par la République Démocratiqué du ai
& aucune obligation d'aucune sure.
uag proposition de prnspections où

vst entendu qu'aucune les Parties ne contra
expressément prévues par la présente Convention, de formul
d'extraction ou tout autre droits relatif, à Pautre Paie au à KO.

ARTICLE 3 : GARANTIES ET AUTRES ENGAGEMENTS

24 Déclarations et garanties de GECAMINES

page en Pier et pour Le bénetice exclusif de KE CIMITÉD, à

garantit el $”
l'entrée en vigueur et plus tard, à partir de La Date des Opér

ions, à ce qui suit:

tres droits conlricluels
afin de mener à bien les
aux Minerais dus

u) GECAMINES dispuse de Ha fotalité des droils litres, permis ct
stutaires &UtoUlUS autorisations, tous valibles, concernant ki Zone Minièr
i de prospection, d'exploration, de dés cloppement et d'extraction. relative:
nière lux lis d'etihsur les Tastalhitioss de Traitement.

b) Les Concossions sont valables et en vigueur: elles ont lé, comme nécessaire, validées

conformément à l'article 337 du Code, et clies seront ultérieurement encore valables pour une période

venant à expiration au plus LôL 20 ans aprés l'entrée un vigueur, la durée de validité étant extensible

ultérieurement soit pour fa durée d'exploitation entiere des mines, soit pouce une période supplémentaire
- de 10 ans, en fonction de celle des ces deux périodes qui sera la plus courte.

c) Les Concessions conférent à.leur titulaire, le droit absolu et exclusif d'extraire ou d'acquérir le
és qui font l'abiet de Conevssions dans ta Zone de

droit ou le titre pour extraire les mine
Concessie

fra & aucun

d} GECAMINES ne détient pas et pendant la durée de la présente Convention ne détie
moment, d'autres droits de prospecter où d'extraire, où de droits auxiliaires à Ju prospection où à
l'extraction. qu d'options ou de droits de premier relus y relatifs, concémant la Zone Miniére et la Zone
de Concession.

c} GECAMINES est le seul propriétaire ct dtulaire des Droits Miniers, des Concessions, et des
Kojets (lailings), qui sont libres de toutes Charges,

Soi, ut

0] GECAMINES est le seul propriétaire des gisements de minerais dans Li Zone dé Cons:
des mines dans la Zone Minière, lesquels sont libres de toutes Charges.

touj

cessions venaient à expiration alors que la présente Convention
cû tmp utile. veillera au renqusellement et à l'octroi d'un où de plusieurs nouveaux
Parties et existant au jour de
nie Canventian et de

kénliques à veux connus de

vu Lernks et conditio
signulure des présentes et ce en comlanmnite avec Le Code, pour la durée de la prése
ous renouvellements ulièrieurs de eclle-ci

vu l'octrai de

h) Le Peel est suffisant, au regard de la loi. pour obtenir Le rnouvellement
couveaux Droits Minicrs ouxquels est Qi référence çu point 3,8 (gt ci-dessus

sions

metre à disposition de KO toutes Concc:
concessions ici définies seraient épuisées avant
ion de

il AMHNES esl au en oulre tenue
supplémentaires exploitables dans l'éventualité où es
d'atteindre fa production lotae de métal prévur dans l'Etude de Faisabilité el'ou avant Fexpi
la présente Con ention.

D Les Concessions ne son
Fégard de liers et GECAMIN

AMINES est le titulaire exclusif Le propriétaire et le bénéliiaire dés lestallations de
arpes et de toutcs oblisatians à l'égard
a RC.

kK)  GEC
Traitement, dont elle garantit qu'elles sont lihres de tautes Cl
elest habilité à Le louvr et en assurer te drait de Futi

tiers,

"ANINE
ins

un accès sans restriction À CCUX-ct

AK TE

ï : ue . ei ,
que four usage (en cc compris les installations ferroviaires. d'approvisionnement en eau, {es
installations électriques. les routes), confonmément à l'article 6.

m) A l'égard de chacune des C'oncessions : :
T À. Toutes les lois upplicubles aux opérations ont &é respectées en tous points par
GECAMINES.

B. Aucune menace d'annulation, de résiliation. de retrait, d'invalidation, d'inopposabilité où
de non-respect, n’a été reçue ou p'est atendue.

Ci Le travail minimum requis par les dispositions légales, et qui duit être exécuté par
ICAMIN

, Fa été.

D. GECAMINES 4 pris en charge toutes Les dépenses minimales légalement requii
n)  GECAMINES n'est au courant d'aucun obstacle à la mise en vigueur inté
continuation de fa présente Convenbon au à la réalisation du Projet.

alé el à la pleine

0) Aucun fivrs n'a aucun droit sur une quelconque part des Installations dé Traitement, ni aux
ninèrais. Métaux. concentrés, rejets (ruines) ou autres produits dérivés.

antérieurement à l'entéc en vigueur, lautes les études et rapports, à

alen

p)  GECAMINES a réalisé
l'égard des Concessions, aux gisements dé minerais ceaux Mines. qui sont lé

Licences et aulurisulions requis

a obienu et délicm toutes les approbatio
liger, se soumettre et mener à bien, Le présente Convention

gà  GECAMIN
NécussIEes Pour fr

GECAMIXES s'engage à indemeisee KÇC ei KE LIMITED pour tous dommages él intérls, pertes og
plaintes résultant d'une violation des déclaratons et paranties telles que posées pur celte section À.

3.2. Déclarations et garanties de KF LIMITED et GECAMINES

Clacune dé ces deux Parties dévlure el arantitee qui suit:

D Qu'elle est une entité également cerstituse dans le pays de sa constitution.

bi Qu'elle a Le pousuir fer lant que personne morale) de conclure el de mettre en exécution la
ne Convention c'que toutes Les mesures requises pour attoriser la Panic
melire à exécution li présente Convention à intérieur dé fa personne morale ou ailleurs, nt

ner cl à

dé réalisées

ci Qu'en ant el et ME ta présente Comealion, ci pe vialera pas av autre

à exécuti

Convention ou ur aulre Cunrat
dt Que la présente Convention est vabdeer lie tes Parties suis

GECAMINES ct KF LIMITEB s'engagent toutes les deux à s'indemniser l'un et l'autre pour tous
dommages et intérêts, pertes ou préjudices résultant d'une violation de leurs déclaration el garanties
respectives, telles que stipuiées par cctte section 3,2,

3.3. Déclarations et garanties de KF LIMITED -
KF Limited garantit et s'engage en faveur ct pour le bénéfice exclusif de GEC
l'entrée en vigueur ct plus tard, à partir de la Date des Opérations à ce qui suit :

AMINES, à partir de

a) KE LIMITED a l'expertise et les capacités pour lever et mettre à disposition {es financements
ésahilité.

nécessaires au Projet tel que défini par l'Etude de F

b) KF LIMITED a l'expertise et les capacités de mettre à disposition Fexpertise lechiique,
tdministrative el de gestion nécessaire pour réhabiliter et conduire les opérations lies que
ics dans l'Etude de Faisabilité,

de

c) KE LINITED s'engage à travailler diligemment pour mener à bien l'Étade de Faisabilité tele

que prévus dans {a présente convention

KF LIMITED s'engage à indemniser KCC et GECAMINES pour tous dommage et intérêts, pertes eu

plaintes résultant d'une violation des déclarations et garanties telies que posées par celle section

3

ARTICLE 4 : ETUDE DE FAISABILITÉ

4,1. Etude de faisabilité

a) But de l'Etude de Faisabilité

Confonnément à Paccord préliminaire. KP LIMITED a entrepris Hi préparation d'uac rude de
Faisab gant comme objectif général P'arrangement et le financement du Pro Cette étude Va
définir les montants des investissements estimés, Is coûts eslimatifs des opérations, ef fes moy
financiers nécessaires pour méner à bien le Pre REF LIMITED Jora réaliser l'Etude de Fa
S frais, moyennant remboursement par KCC coolurmément à la section 946.03) dé la pr
venbion.  Pendont 1 préparation de l'étude de Faisabilité, KF LIMITED peut dérrutder à
GECAMINES de lui fourni: un prix dant ils des rant convenir.

< SÈTIN

b) L'Etude de Faïisabilité va :

Définir le coûl pour réhabihter la mine souterraine de KAMANTO, les concéntrateurs de
KAMOTO et de DIMA, les usines de LUILU, Les zones de stockage des rejels (tuifingx), tes
installations de maintenance, les installations de stockage et autres matéricls logistiques, Les
bureaux, les infrastructures sociales, les routes et Loies ferrées, les installations de pomp:
d'eau et de distributions, les mmstallations électriques, et toutes les autres infrastructures
relatives au Projet.

Définir les processus métalluryiques les plus appropriés pour augmenter les Kcupérations.
Définir les coûts des opérations refatives aux taux eptirtaux est de production,

Définir les montants des investissements initiaux el totaux, avec Îcs taux de production

correspondants.
v Déinir Peffiacité technique e{ économique du Projet.
vi Définiriss procédures de veutes des Produits. :

ations avec les rs unté projetés dé ls
aonuet, du cash flat annuef, et des

vit Comparer Finvestissument estimé et les coûts des 0j
vente des Produits, et préparer dex estimations de proli
ratios de rentabilité des investissements.

c} Objectifs de production :

de de Faisahilite

lon qui sorant précisés dans l'E

Dans uuv première étape. Les objectifs de prod

sont les suivants :
(Q Phase D: Rythme de production de 25.600 lonnes de cuivre métal par an aprés on an
suivent fa Date des Opérations de lu préente convention.

GD Phase 2: Rythme de producton de 60.000 tonnes de cuivre métal par an après deux ans

suivant le Date des Opérations de la présente convention

di Phase L: Rythme de production de LUS, OOD tonnes de cuivre métal pur au apres quatre ans
suivant a Date des Opéritions de 11 présents convention ‘

die) Phase 4: Rythme de production de 130.000 tonnes de cuivre métal par au aprés 6 its
ivant Ja Date des Opérations de la présente Convention

OUTILS UE

ciel ouvert dé minerais sulfur

Œ) Cene production proviendra des min:
uxydés de fa Zone Minièr

nonter lex objectifs de
Là afin de valoris
tel minier des mines souterraine Minière et ainsi
à économiques du projet loul en ténaai cotnpie des durées d'exploitations et des

ya licu d'

Dans une seconde pe, l'Etude de Faisahilité examinera
productinn au-delà des rythmes de produciion de cuivre mélaf des Phas
l'entitreté du pot sut à cicl ouvert de la Zone
d'améliorer Les aspect
noû elles lechinologios,

À

4.2. Communication de l'Etude de Faisabilité

tude de Faisabilité sera terminé endéans les quatre (43 mois suivant la signature et les approbations
saires de la présente Comcation. KF LIMITED transmettra avec accusé de réception un
exemplaire de l'Etude de Faisabilité ainsi que les coûts correspondant à GECAMINES lorsqu'elle sera
tenir ée, Des représenCan de KF LIMITED cl de GÉCAMINES se rencontreront dans les 14 jours

Au cas où l'Étude de Faisabilité n'est pas remise dans les quatre (4) mois mentionnés, Les Parties
conviennent de se rencontrer dans {e plus brel délai pour examiner les causes &t proposer les voies el
moyens d'y remédier en accordant un délai supplémentaire de maximum quatre (4) mois. Si l'Eiude de
bilité n'est pas terminée après ce délai supplémentaire, GECAMINES se réserve le droit de
jer 8 p à ses autres droits.

ente Convention el ce sans préjudis

4.3. Commencement du Projet ,

Ltude de Faisabilité sera considérée conne posi ive si elle projette un taux dé rentabilité de
minimum 20 %, sur Le montant Lotal du capital investi, alin d'atteindre l'objectifile 150,000 ton
cuivre métal par an, Si l'Etude dé Faisabililé est positive, alors KF LIMITE et GRCAMINES
procéderant à la constitution de KCC conformément à l'article 5 ci-dessous et Lous leurs efforts seront
faits pour obtenir le financement pour les investissements tels que définis dans l'Etude de Faisabilité ct.
concomitamment à l'ahiention de ce financement, à la mise en place des opérations de réhabilitation çt
amélioration des équipements existants el fa construction des nouveuux équipements tels que décrits
ude de Faisabilité. Les Parties s'engagent à fournis tous Les efforts possibles pour commencer
vaux d'extraction dans Les 6 mois suivant Ja date dé la décision des padies basée sur l'Etude de
bite, de démarrer Le Projei el mettront tout en œuvre pour atteindre les objectifs de production
{cts que süipulès dans la section 4e.
Si uns les douze (12) mois après réception par GECAMINES de l'Etude de Faisabifhé, KCC n'a pas
commencé à Wivailler au projet en raison dé s+ propre inaction, In présente convention devient cadique
ete sans préjudice pour CGECAMENES de ses autres droits.

dans |
{

ARTICLE 5 : CONSTITUTION ET ORGANISATION DE KCC
5.1. Formation et fonction de KCC

a) Constitution

: ent à procéder à Ja constilution d'une Société par Action à
dénommée ROC SARL (ROC) dés que possible après
e à G M .coinme prévu à Particle 42, KI
. de déterminer la nature. Ta cenxtitution, le

KO TIMIFTD et GECAMINES $
Kespansabilté Limitée qui Seri
communication d'une Etude de Fa

LIMIFED aura Je droit, er conc
capital faitial, fa siructure du eapital es documents pataries CL LOUISS autres Questions COMSÈrRANt

le

l'immatriculation, la formation et la constitution de KÇE,
Les droits de la minorité seront pris en considération dans les statuts de KCC.

b) Fonction de KCC

L'objet social de KCC est de détenir et d'utiliser les Actifk Apportés dans fe but de mener à bien le

© développement dt l'extraction miniers, confonmément à l'Etude de Faisabililé où comme convenu par
les Parties, et d'évaluer, si de telles évaluations son! encourageants, de conduire une exploration, un
développement, une extraction plus importants, à l'inténcur de la Zone Minière. . Ces responsabilités
seront menées à bien. au nom de KÇC par l'Opérateur conformément à l'astiele 10,1.

5.2. Emission des Actions de KCC

Au moment de la constitution de ROC, et à tout le moins dès que possiblé, K HA EL

à la distribution de 25 % des parts du capital sacial émises pour GECAMINES et de 73 % des parts du
capital social émises pour KI° LINUTED. Eos actions dévolues à GECAMINES peuvent être d'unc
classe séparée, avec droit de vote et un droit à 25 % de tous les dividendes &t autres distributions sans
droit où obligation de fournir de Fonds supplémentaires ou d'acheter des actions sunplémentaires
GECAMINES oblicndra ses actions fibres de loute contrepartie comptémenture à ce qui est prévu pur
Ia présente Convention. KF LIMITED obiendra ses actions libres dé toute autre contre parie que te
qui est préçu en la présente Convention, KF LIMITED fera Pavunce des frais de constitution de KCC,
à charue de cells-ei. Des apports complémentaires en capitat à KCC par Les Actionnaires, pourront être
cu argent où en nature, Les Actions dévolues à GECAMINES nc peuvent en aucun cas faire l'objet
d'une difution au terne de la présente canventian.

5.3. Administrateurs de KCC

a) Six membres

Le Conseil d'Adminisiriunion dé KCC sera composé de sis membres et de sis suppléanis,
il PF

bj Pésignation des Administrateurs

A tout moment, un Actionnaire détenant lex participations suivantes, aura Le droit de désigner le
un

spécifié ci-après el aura de deoit à loul moment, de remplacer

Cr Un autre,

nombre d'Adntinistrateurs
Audministraleur et d'en dés

Participation au capital Nombre d'Administraeurs
Es paltar au cétpita ODA CASQUE
90% ou plus 6 Adininistrateurs
plus de 50% mais moins de 90 4 4 Adininistrateurs

plus de 10 % mais moins de 50 %, 2 Administrateurs
10 % ou moins L'Admiaistrateur

Si les Actionnaires détiennent chacun une participation de 50 %, l'actionnaire dont là demière
paicipation était précédemment de plus de 30 % mais qui est passé à 50 %%, gardera le droit de
désigner 4 Administrateurs aussi longtemps qu'il détiendra 50 % d'Action, Au cas où l'une dus Parties
aurait cessé d'être un Actionnaire. cette Partie n'aura plus le droit de désiuner un Administrateur où un
suppléant,

c} Présidence

Le Président du Conseil d'Administration sera désigné et pourra être rés oqué et remplacé à fa demande
de l'Actionnaire qui a le droit de désigner 4 Administrateurs ou plus, conformément aux dispasitians de
ection, cet Actionnaire étant initialement RF LIMITED. Le vice-Présideni sera dé: ci pourra

tre évoqué et remplacé à la demande de L'Actionnaire qui a k droit de à ave deux Administrat
ant initialement GECAMINE

conformément aux dispositions de la présente section, cet Actionaire ët

d) Procédure de désignation

Ssigner où de remplacer ua Adminisirneur est
sance de L'autre

L'encreize par un Actionnaire de sen pouvuir de d
soumis aux dispositions suivantes : 1 duit être réalisé par &rit A porté à la connai
Actionnaire et de l'Opéraleur. Chaque Actionnaire voter ou vcillera à eu que ses représenlints votent
cn faveur d'unc résolution soumise au vote des Actinnaaires où du Conseil d'Administration,
gné par l'autre Actionnaire suivant l'article 5.3 (bi.

x

proposaal l'élection d'un administrateur dé:

5.4. Gestion de KCC

Le contrôle opérationnel dé ROC sers exerèé par KF LIMITED suivant Les diructi
d'Administration, ROL. sera désigné conune l'Opératcur conformément aux dispositions de Pastiele 1

5.8. Décisions de KCC

: KOC'aient de émises en faveur

Bnmédiatement après que ROC aura été constituée et que Les actions d
de KE LIMITED ci de GECAMINTS conformément à la section KE LIMITED et GLCAMINES
üeodront une Assemblée Générale des Actionnaires de ROC au couis de laquelle Les personnes
désignées par KF LIMITED ti GÉCAMINES, conformément à la section 5.3,b.. soront élues comme
membres du Conseil d'Administration el KO sera désigné comme Opérucur suivant un contrat à
convenir. Le Conscil d'Administrulion nous ellement constitué tiendra dors une réunion au cours de
laquetle la désignation de KOL séra confirmée en tnt qu'Opéraleur, la Convention de gestion sera
approuvée et fes mandats appropriés Ut autres autorisations permetlant à KO de mener À hicn Les
opérations pour compte de RCE seront décidées, Le Conseil d'Administralion auturise aussi ROC à
re de la manière prévue au paragraphe 4.10,

rtifier la présente convention et à y sous

5.6. Documents de référence

ronl ss droits et
ations réalisées par

Après la constitution de KCC, la présente Convention et les statuts de KCC 7
obligations des Actionnaires, la relation des Actionnaires avec KÇC, toutes les apé
KCC, ainsi que toutes les autres questions prévues par la présente Convention.

5,7. Cession d'Actions

e contraire, aucun Aclionnaire ne pourra, pendant l'exécution de la présente
curement,

Saur disposition expr
Convention, transférer aucune des Actions dont il est propriétaire, où qu'il acquerrait posé
sauf moyennant le respect des dispositions des statuts de KCC et de lu présente Convention

5.8, Accords en vue de prendre des décisions sociétaires

a) Attributions des Actionnaires

Les Actionnaires poseront, clou veiflerant à ce que REC puissent à tout moment poser Lou Les actes
amendement des statuts de RCE et à | necasion, cxécuteront et délixreront où 1 ci

écuiés et délivrés, tous les ducument s cl acvurds qui pourra
ales policubles où qui pourraient dire nécessaires ou préféral

en ce compri

à ve que soient €
requis pur les dispositions lés
l'opinion raisonnable de tout actionmure, afin de donner effet aux termes el dispositions de la
Convention ainsi qu'aux résolutions dûment adoplées par KCC: de sorte due KCC et
soient souniis à toutes les obligations et responsibiiités déve

pics. selon

b} Vote

s cericonunt d'excrever four droit de vote dans KCC et de Façun sénérale d'a
: selon Les dispositions Iérales applicables, pour veiller À eu que KÇCC
dlulions dûment adoptées, et dons Es mesure nécessuire et permi

Les Action
boule manière auforis
Jon lés r&

la facon prévue
dispositions lé seal applicabl
complé aire, afin
intentions des Actionnuires. Lät où la prés
des qu ons Seront résolues par le
applicant
Actionnaires. ulors, [es Aclionnairc
voté et concordunce in ve l'action ou |
est présentée au vote des Acsronn

ue es dispositions passent

en leur qui à d'Acfiannaires de Koc exureeront four droit de
ion prise par te Conseit d'Adiwinisration, quand une telle

dé

19

2) re

prospection et des activités d'extraction menées à bien par GECAMINES dans la Zone de Cancessi
antérieurement à l'entrée en vigueur.
6.2. Affectations des droits d'Exploitation exclusifs à KCC

A que GECAMINES lui alfoctera à parür de la

GECAMINES convient par la présente que KCÇC aur:
Datc des Opérations, les droits exclusifs d'occuper, d'avoir pleine jouissance, d'utiliser, de mainte:
d'améliorer, de développer, d'exploiter Les Rcjets (railingxÿ, les Droits de Superficie, les Concessions.
les Propriétés du Projet KAMOTO, et tous fes Droits Minicrs, ct tous autres droits et participations
quant aux propriétés, qui sont détenus par  GECAMINES à l'intérieur de ln Zone Minière. Lesdiles
propriétés, droits et participations dans lès propriétés el objets, sont parfois désignés sous le tecme
« Avoirs Utili: Les droits affectés à KCC par cette section 6.2, concemant ces avoirs sont parfois
désignés sous le tèrme « Droits d'Exploitation ». Les dispositions suivantes sont applicables aux Droits
d'Exploitation :

a) Les Droits d'Exploitation inclucat. sans que la liste soit Vimitative, un droit exclusif pour KCC de

i entrer à l'intérieur des terres, incluses ou concernées par lès Avoir Lil el y CXETECr LOU
les droits de GECAMINES d'extraire, de récupérer et de vendre des Minéraux ou des
matériaux cortcnant des Minéraux, en utilisant des puits din cris, des mines souterraines. une
nouvelle transfonnation des re men des déchets, de trunisfonnation sur
site Qu toute autre méthode.

:s par les Avoirs

ü. utiliser la surface et les portions souterraines dés terres incluses ou cancerit
Struction. ft

Uilisés pour tous Les buis {iés aux Opérations de KCC en ce compris Ia cor
maintenance et Putilisation de routes, digues, fossés, dépotoirse, les Installations de Traitement
les Zones de destruction des rejets. les installations de
ructures sociales, fus routes,

de minerais. les endroits d
maintenance. toute installation logistique. les bureaux. Les in

rotative

ii. utiliser tous les droits sur les routes. lus droits de pass
autres droits auxiliaires qui peuvent faciliter F'accès ou J'us
équipements silués sur celles-ci

iv, conduire toute autre activité, accessoire où relative à F'explaration, au déve
l'extraction.

b) La durée des Droils d'Exploitation accordès 4 RÇC doit correspondre au délai final de la présente

Convention.

isfaire toutes
os ef

ce) KCC devra elle-même. ou à tout Le moins devra permelire à GECAMINES, de
les ebligalhns sous-jacentes concemant fa prapridé, l'usage et F'éntretien des Conce
autres Avoirs Litilixés. en ce compris lu paiement des foyers, royalties et tixes et en fournir
rapport,

d)  GECAMINES respectera toutes les obligations légales applicables concemant la propriété,
Fuiilisation et/ou l'entretien des Avoirs Utilisés, étant entendu que le coût de ceci sera supporté
par KCK, conformément à lafinéa (iti) ci-dessus.

c)  GECAMINES prendra toutes les mesures nécessaires afin d'étendre [es droits prévus dans la
présente convention à toutes Concessions et titres miniers rémplacés ou substitués tel que prévu à
L'article 3.1.5.

fr KCC fournira des rapports inmestriels à GECAMINES concèmant les gisements de minerais,
extrañs des Avoirs Utilisés et'au traités, ainsi qu’à propos des Minerais qui en ont té récupéré.

g)  KCC respecter toutes les obligations légales applicables, relatives aux Opérations ou à
Putilisation des Avoirs Utilisès, en ce compris lus obligations de GECAMINES, conformément
au Code, concernant toutes les Concessions et lous les autres Droits Miniers inclus dans les
Avoirs Liülisés, étant entendu cependant que KCC ne sert pas responsable el n'aura à respecter
aucune obligalion environnementale relative aus cohdilions précxistuntes à la Due des

Opérations.

h)  KCC seru responsable des opérations qu'elle réalisera concemant les Avoirs Uülis
catendu evpendant qu'une telle responsabilité ne s'étendra pas aux préjudices. responsabilité
pertes surgissant en tout ou en Partie, du fait d'opérations de GECAMINES ou d'autres. réuli
avant la Date des Opérations. en ce compris les préjudices. responsabilités où pertes naissant en
tout où partie de perturbations envirounementales ou de contamination surgissant ou naissant du
fait d'opérations conduites avant Ja Date des Opérations.

35 KCC peut permettre à l'Opérateur au à des sous-traitants de KCC ou de l'Opérateur, d'exercer
les Droits d'Exploitation en tout ou en Paie,

nte Conve

GECAMINES Jors de R fin de Ex pr
Final ou à une cause de résilition anticipée [és

ra des Avoirs Ltilis

EL KCC restiti

cuite fin coresponde à son tenme

LUnC,

6.3. Location de l'équipement et des installations à KCC

GECAMINES accepte par la présente de louer à KCC, à partir de la Date des Opérations, li mine de
RAMOTO, les concentrateurs de RKAMOTO et de DIMA, ke gisement de KAMOTO, le gisement de
DIKULUWVE, es gisements de MASHAMBA Est ct Ouest. le gisement © 17, Qu fout autie pis

convenir entre Parties pou ant garantir une quantilé suffisante de minerais pour as
du Projet, et les usines hydrométallurgiques de LUILU avec toutes leurs infrastructures et surfaces
ee compris les Installations de Traitement tels que détimités par les annexes et tous les équipements
uipement et

itttions Loués »). Les droils affect
installations louës, sont parfois appelés ci-après « Droits de Location ». Les dispusitions suivantes sont
applicables aux droits de location :

12
15

a)

b)

c)

d)

û

mn

h)

KCC aura le droit exclusif de pleine jouissance et d'usage de l'Equiperient ct des Installations
Loués,

KCC peut utiliser l'Equipement et Installations Louës comme il 1” ssaire pour Ja

conduite des opérations.

Le tenne des Droits de Location octroyés à KCC carrespoud au terme de la présente Convention,
KCC' mainliendra Les Equipements et Installations Loués (sur base de leur état à la Date des
Opéralions) en bon élat et ce, conformément à un usage de bon pére de famille, et pourra
remplacer les pièces ou des éléments de pièces qui sont où deviendraient obsolèles, cassés,
endommagés où inopérants. GECAMINES peul disposer ou récupérer toutes pièces des
Equipements et Installations Louées ou tout constituant qui n'est plus apérationnel ni utile pour ls
conduite des Opérations tel que déterminé par KCC.

KCC peut étendre, modifier, changer au compléter Les Equipements ét Insoilttions Louss, &ls
ire pour la conduite des Opérations.

qu'il le considérerail comme convenable ou nèc:

scter toules les obligations de

KCC respectera où rendra  GECAMINES en mesure de resp
Equipements et {nstallttions

GECAMINES relatives à la proprité, l'usage et l'entretien des
Loués en ce cumpris Le paiement des taxës.

s. pièces de
ct

combustible

sommier tous Les stocks, fournitur
un ct Pentretien de l'Equipement
ir de li Date dès Opérations el toutes les
des Opératio

KCC a le droit d'utiliser et de co:
rechange et toute autre pièce concernant lutilis
Installations Louës que GECAMINE
infrastructures détenues par Gif
l'électricité, el tuutes autres cho:
Installations Louës. KCC a Ja responsabilité d'acquérir et de payer pour les stocks, fournitures.
combustibles, piè it nécessaire pour
Putilisation de: iscr une
vansfonmation plus pou:
cours de transfonnation à quelque stade que ce so, ou tout Miner
ipements el Instatlations Loë

des

es de rechanges additionnelles et tout autre objel qui sur
ipements et Installations Loués. KCC aura au surplus le droit de
é aire, de prendre pour son propre compte, tout produit en
is en stock, dans les et

CL Si né

immédiats des Ia

Equipements

KCC respectera toutes Les obligations légales relatives à l'utilisation
on

Instalfations Loués Giant enlendu ecpendant gue KOC ne devra supporter
environnententale préexistante à lt Date des Opérations.

aucune ob!

allations

uipements et In
x préjudi

KCC indemnisera GECAMINES relativement
Louës étint entendu ccpendant qu'une telle indemni
responsabilités ou ports surgissant en lout où en Partie du fait d'Opérations réalisées par
GECAMINES ou d'autres antérieurement à lu Daic des Opérations y compris les préjudic
rx ponsabilit ou pertes ont un tout où en Pardie du fai dé perturbation
cnvironnementales au de contamination apparaissant où naissant d'opérations réalisées avant la
Date des Opérations.

1

cut permettre à l'Opéraleur ou à des sous-traitants de KCC ou de FOpérateur, de
icr les Droits de Location en lout ou en partie, sans toutefois que cela donne lieu à un
contrat additionnel de sous-location entre KCC et un sous-traitant.

ÿ

k)  KCC cédera ce qui reste des Equipements el Installations Loués à GECAMINES lors du terme
final de Ja présente Convenlien ou toute autre cause de fin anticipée légitime. 7

y KCC pourra céder aussi à GECAMINES tous les autres équipements et installations acquis et non

incorporés dans les Equipements et Installations Louées en vue de mener à hien le Projel, et ce à
leur valeur résiduelle où à un prix à convenir, au terme de la prèsente convention.

6.4. Contrats et autorisations

transfert à KOC devra incorporer les dispo:
par KF LIMITED en concertation avec GECAMINE

6.5. Stocks, fournitures, outils, pièces de rechange, etc.

atcment après l'entrée en vigueur, Les Parties vont proc:
de rechange qui font partie des actifs dé
sur base des présentes dispositions

KF LIMITED où de l'Opéralcur. Imméd
Finventaire de tous les matériaux, équipements el pièc
GEÉCAMINES et qui seront utili « Re cadre du Projet

6.6. Accès

cat e au hénéfiec de KCC,

GECAMINES procure ei garantit à tout moment, un accës fibre et su
POpérateur, leurs cocontragtants &t leurs invités aux Avoirs Uiilisées el aux Equipements et
Installations Loués afin que KCC ctou l'Opéraiteur puissent mencr à bien to les ph:
d'exploration, de développement et d'extraction en ce compris Le transformation des minerais ce des

[Res

concentrés dés la Date es Oj

A M

6.7. Généralités

L’aflectation à KCC par GECAMINES @e droits exclusifs d'utilisation sur les Avairs Utilisés, ainsi
que sur les Equipements et Installations Louës, ainsi que sur les autres éléments décrits dans les
sections 6.2. à 6.6. (parfois appelés les « Actifs Apportés »} doit Étre entendu en ce sens que KOC doit
avoir à sa.disposition, toutes les. améliorations, structures. équipements. installations et toute autre
infrastructure détenue par GECAMINES à l’intérieur de ia Zone Minière. GECAMINES | sipnera tous
les dacuments et prendra toutes les autres mesures nécessaires pour permettre à KCC et à
de d'avoir ke pleine jouissance et d’uliliser tous Les éléments utiles qui ne sont pas prévus par les
articles 6.2. à 6.6. pendant la durée de la présente Convention. Au surplus, GECAMINES signera tous
ls documents préparés par KF LIMITE en concertation avec GECAMINES qui ratificront et
confirmeront l'affectilion des dro € prévus dans les aticles 6,7, à 6.6. en particulier, Le Douit
d'Utilisation et tes Droits de Location, dès la Date de Début des Opérations

6.8. Responsabilité .

KCC n 'HsSUMEr A aucune responsabilité pour des préjudices encourus liés aux Actifs Apporés ou
résultant des ac antérieures à la Date des Opérations. Dans une telle hypothèse, GECAMINES
indomuisera KCC' et KF LIMITED pour ces préjudices.

d'octraver à un tièrs d'autres droits dans la Zone de Concession ét'au dans la Zone Minière clou les
Actits Apportés suns avoir au préalable obtenu l'accord de KCC.

6.10. Paiements du loyer à GECAMINES

a) Paiement sur base des ‘Recettes Nettes des Ventes’

En ve: de peut à SÉCAMINES pour &s droëls qui lui sent octroyés conformément aux sections
1 triuustricliement & GECAMINES, une somme €
durant is 3 premiéres années el 1,5 % des Recettes KNelles des
nant chaque péiode annuelle ultérieure.

19
DA

b} Définition des ‘Recettes Nettes des Ventes"
Dans I cadre de la présente Convention, le Lerme « Receties Neiles des Ventes » désienc les revenus
beuts minorës des déductions permisès à savoir :

G) IT faut entendre par ‘Revenus Bruts’. les montants récls reçus par KCC au par l'Opérateur de la
vente des produits.

(ii) 1 faut entendre par ‘déductions pennise:

A. Tous les cols, dépenses et
l'affrétement, Le chargement, lt manutention, les frais de port, Le
les frais d'expédition et les frais de transaction) des Produits, à partir de F'endroil où ces
Produits sont récupérés jusqu'à une ralfinenie ou toute autre place où ils seront broyés,
fondus, raffinés ou suhirent loule auire transformation. et depuis ce dernier endroit ÿ
tout autre endroit où ils subiront une transformation additionnelle, et de cv dernier endroit
jusqu'à cului où ils seront slockès et vendus ainsi que jusqu'au lieu de livraison à
Pacheteur.

B. Toute taxe sur lex Produits provenant de la Zone Minière, mais à l'exclusion des
le revenu nel.

€. Les coûts el frais des venics, d'assurance, de stockage,
d'intenm de ventes, ndativement aux produits ainsi que toutes rè
concédées aux clients pour non-respect des spécifications ou pour produits endornmagés,

D. f'aiements faits à KE LIMITED en remboursement et rémunération du capital investi.

tripêts sur

consiunaltian. les frais d'agence et
CTIQHS OÙ FES

c} Comptes de régularisation

feront l'objet d'une

Les paiements dus à GECAMINES sur base des Recettes Netles des Vente:
comptabilisation trimestrielle {hasée sur les trimestres calendrier} et sérant inseriis en comple courant.
La balance de compte courant deviendra due et exigible par KCC, avant la fin du mois suivant la Fin de
chaque tri re (ceci nefélant loutex les recettes de ventes reçues pendant Ie tri re précedent}. Les
paiements effectués svront accompagnés des infomations pertinentes avec des détails suffisants pour
expliquer le montant calculé,

d) Relevés

v. SCT
ä li de de
rande envers RCE en vu

réception, GECAMINES formule une objection écrile et introduise une &

fon. Toute rectification faverable 4 KCC nv pourra être effect

d'une rctifica
demandée dans ladite périxte.

26
e) Vérification des comptes de KCC

GECAMINES, moyennant notification par écrit à KCC et à l'Opérateur , aura be droit de vérifier Les
comptes de KCC et de l'Opérateur ainsi que tous leurs documents concemant les paiements. effectués
sur base de la section 6.10:e pour tous semesire calendrier, dans une période de 12 mois suivant la fin
de chaque semestre ; Éiant entendu cependant que la réalisation d'un tef audit ue paurra pas étendre la
durée pendant Jaquelle GECAMINES à {a possibilité de formuler une objection par écrit et demander
l'ajustement des comptes tel que prévu dans {a section 6.104. Tous Les
GECAMINES aux bureaux de KCC ou de l'Opérateur où les livres et documen
un te) contrôle doit Etre exécuté pendant les heures normales de se:

ssaires devront

6.11. Indemnisation

s'engage à indeinniser KCC et KF LIMITED pour toutes deties, obligations,
responsabilités survenant comme le résultat de la propriété, [a possession où l'utilisation par
GECAMINES ou en raison des activités ou des défaillances de GECAMINES, en rapport direct ou
indirect avec les Actifs Apportés, antérieurement à la Date des Opérations.

6.12. Traitement à façon au Concentrateur de KAMOTO

S Parties conviennent que KÇC s'engage à traiter les produits af ant uniquement à
AMINES ev'ou à KF LIMITED au Concentrateur de KAMOTO sur base d'un traitement à façon à
prix négocié, pourvu que le Conventraleur de KAMOTO ait une € & excédeniaite à celle
ire au trafiement de {a prmduction programmée de la Join Venture entre KF LIMITED el
GECAMINES pendant la période de traitement demandée,

6.13. Traitement à façon aux Usines de Luilu

Les Patiex conviennent que KCC s'engage 3 Uraïter des produits appartenant uniquement à
GLCAMINES evou à KF LIMITED aux Usines de Luilu sur base d'un traitement à façon à un prix
i5, pourvu que fes Usines de Luilu aient uns capaci cédentaire à celle né ire au rater
de ta production programmée de Li joiot Venture entr REF LIMITED ct GÉCAMINES pendant
péri de rraitoncot demunti

Æ ou
ARTICLE 7 : FINANCEMENT

74. Responsabilité de GECAMINES antérieurement à la Date des Opérations

GECAMINES est seule et unique responsable du paiement de: (i} tous les impôts, taxes, Frais de
détention et tous autres deoits et Charges concernant les Actifs Apponés, qui sont €
pénodiquement et qui deviennent exigibles au plus tard à 23h59, heurv locale à L. UBUMBASHL le
jour de la Date des Opérations : (ii) tous les frais et dépenses rotatifs à la main d'œuvre et aux auires
services prestés ou relativement aux biens et services commandés ou d és relativement aux Aclifs
Apporlés, ainsi que toutes es opérations réalisées à leur sujet, antéricurement à 23h59. heure lacule à
LUBUMBASHI, le jour de la Date des Opérations : (ii) tous les montants payables concernant toutes
autres dettes, respuns, tions rélati la propridié et à l'utilisation des Actifs Apporiés,
anténeurement à 23h59, heure locale à EGBLIMBASHK, Le jour de Ha Dale des Opérations.
GECAMINES Indemnisera KF LIMITED et KCC dans l'hypothèse où elle n'effectuerait pas de tets
ail pus à ses obligations.

paiements ou ne salis

7.2. Responsabilités de KCC après la Date des Opérations

Aprés la date des opérations KCC est respo: cment de (ti) lous Fès impôts, Lans. frais de
détention et autres draits et CE concernant les Actifs Apportés, qui sont exigibles périodiquement
et qui deviendraient exigi 23h59 heure locale à EUIBUMBASHI le jour de la Due des
Opérations (0 (ous Les frais ct dépenses relatifs à la main d'œuvre et aux autres services preslés au
relativement aux bi commandés ou délivrés à KCC {mais pas les livraisons consécutives
à une commande faite par GECAMINES) relativement aux Actifs Apportés ainsi que toutes les
opératinns céalisées à leur sujet, postérieurement au jour de 14 Date des Opérations (fi) tous les
montants payables concemant loules autres dettes, ou obligations retatives à ln propriété et à
l'utilisation des Actifs Apporés après la Date des Opérations et aussi longtemps que la pré
Convention continés à sortir des efiets. ROC s'engage à indemniser GECAMINES dans l'hypothé
où cle n'eflecluer:
conformément aux
biens utilisés et aux

pémonts ct installations louces

7.3. Présentation des Budgets

Après lu Date des Opérations, les opérations seront niendes en respectant les Budgcts approuvés,
L'Opérateur proposera des Budects à KCC, De telles propositions de Budgets couvrirant les péri
buduäaires que l'Opérateur estimera appropei vs. Les Budgets incluront es dépenses pour
Pexpluration dons Le Concession, à l'intérieur des s Utili et pour & développement de
nouveaux gisements de minerais, pour l'exploilation d'autres gisements connus ruis non développés,
pour l'expansion de gisements de minéraux existants déjà développés ou Partieilement développé
tels Unducis seront soumis au Conscil d'Administration pour approbation : celui-<i a fa possi

EL

DL

les modifier et de les faire varier comme il Le juge adéquat. Après que Le Conscil d'Administration ou
l'Assemblée Générale des Actionnaires (si elle en est également requise) aient dunné leur anptobation,
de tels Budgets (tels qu’éventuellement anendés ou modifiés par le Conseil d'Administration) seront
considérés comme adoptés. Si un Budgct doit être approuvé par l'Assemblée Générale des
Actionnaires conformément aux dispositions lépales applicables, les Actionnaires devrant faire tout ce
qui est nécessaire pour que l'approbation soit donnée après que ke Conseil d'Administration aura
approuvé k Budget. Tout Budget qui a été approuvé peut dire amendé ou complété par k Conseil
d'Administration ou l’Assemblée Générale des Actionnaires si elle en est légalement requise.

7.4. Financement des Budgets adoptés

Chaque Budyet proposé pour KCÇC conformément à la section 7.3, sera accompagné d'une proposition
relative à 11 méthode de Financement d'un tel Budget (le ‘Plan de Financement). Le Conscit
d'Administration déterminera la manière selon laquelle les fonds requis pour mettre en œuvre de tél
, pourront être obtenus par KCC, en preniuil en considération le Plan de Financement propo:
Ec Plan de Financement approuvé pur le Conscif d'Adininistrition est dénommé Le «Plan de
Financement Adomté ». Sans que la liste soit Jimitative. le financement pour lus Buduets adoptés peut
re obtenu soit des flux de trésorerie de KCC, soit par des emprunts (octroyés par loute personne en ce

e pis les
«lispos iles applicables, ou toute combinaison de ces mesures, moyennant le respeet à tout
moment, des termes de la présente Convention, Les éventuels fonds qui devraient être fourmis par Les
Actionnaires dans un Plan de Financement Adopté. quelie qu'en soit {a fomme, sont appelés
« Contribution des Actionnaires » ui sont soumis icle 7.6. dans le respect des obligations Hmitées
de GECAMINES, Le Conscit d'Administration décrira BR manière selon laquelle les Contributions
d'Actionnaires doivent Etre loumies par les Actionnaires, Si un Pur de Financement Adopté doit tre
soumis pour approbation aux Actionnaires, les Actionnaires prendront toutes fes micsures nécessaires
in que l'approbation soA donnée après que le C'onscil d'Administration aura approuvé un tel las de
Financement Adeplé.

7.5. Responsabilités de KF LIMITED d'obtenir un financement

RE LIMITED s'engage, avec l'assistance de GLCAMINES si celle-ci est requise, à déplover tous ses
ts pou obtenir ie financement néc ire à fa conduite des opérations eu égard
REC. Tout financement de KCC pour le Projet, qui excède Les fonds disponinlss en trésorerie ci ts
réserves telles que déterminées par le Canscil d'Administration, sera foumi au moyen d'avanves en
capital effectuées par KF LIMITED etou par des prêts octroyés par KF LIMITED ou par des tirs ou
tout autre arrangement financier avee RF LIMITED ou des tiers,

29

LE 2
7.6. Responsabilité limitée de GECAMINES

GECAMINES n’encourt aucune responsabilité quant aux exigences de financement de l'exploitation
de KCC. Cependant, elle sera informée ‘de façon précise de la position financière de KCC et du
déroulement des opérations via sa représentation au Conseil d'Adininisiration. GECAMINES peut ètre
requise, en sa qualité d’actionnaire de KCC, de coopérer à l'obtention au à l'établissement d’une
garantie bancaire ou autre, nécessaire pour Île financement, conformément à la présente Convention.
GEÉCAMINES s'engage également à coopérer avec KF LIMITED afin de pouvoir réaliser Les
modifications à La présente Convention qui pourruivnt être nécessaires pour que KF LIMITED puisse
obienir ur financement conformément à la section 7.5. sans pour aulani que cvs modifications me
puissent diluer la part GECAMINES.

7.7. Financement du Projet

où un Plan de Financement Approuvé prévoirait Le linancement vita d $ PrÉTCUrS.
les Actinanaires coopéreront afin de sécuriser ce financement dans des turmes avecptables pour fe
Conseil d'Administration, Si un tel financement requiert une sécurisation fondée sur Les actifs ctfou tes
participalions des Actionnaires, chaque actionnaire s'en, à prendre toi lès mesures
raisonnablement nécessaires pour obtenir uu tel Financement (en ce compris un nantisserient ou l'octroi
de toute autre tütie à pros de ses Actions). GECAMINES. par la présente. acecpte que KF
LIMITED el KCC obtiennent tout ou Partie du financement pour le Projet, auprès d'organismes
intemationuux eL'ou de banques eL'ou de toute autre catité ou personnc qu'il cauvient, dans le resp

des disresitr uns de lu présente conveniane Par la a pr sente. NF L Ir

äagirde fu son

 SUFARUISS QUI pOur:

dans les Avoirs Uiifisés et sur {ès Lquinements ét Installations Louées

raisonnablement exigces pour obtenir un (el linancemenl. Les consentemcnts et les autorisations

accordés à REF TIMITED au présent paragraphe s'é
LIMTTED à l'égard de la présente Convention et de-ses Actions de KCC.

7.8. Prets à KCC

par des Sociétés Appareniées ir
azants pat tout où

k KCC

Tous prûts de liens à ROC (en ev compris des prûts octrmyés
. Actionnaires el en ec compris des près de financements du Projet}. peuvent être g

piutie des avoies de KCC. par des produits Minéraux, pur tout où par une partie d
détenuvs par Les Actionnaires, ou par toute combinaison de ces différents moyens, e! les recelles el

produits dé ceux-ci, tels que déterminés par & Consul d'Administration, Les Actionnaires conviennent
de ratibier tous lus documents de prêts ires afin d'obtenir un prêt d'un ticrs ainsi que toutes les
garuuties y relatives, el ils prendront toutes Les mesures nécessaires afin de s'assurer que toute garantie
dns leur action, octroyée à des liers préteurs. sere ue arantie privritire.

#7 PTE.

7.9. Activités en cas de difficulté ou de retard

Si I Conseil d'Administeation ou l'Assemblée Générale des Actionnaires. pour quelque raison que ec
soit, n'approuve pas un Budgct dans les délais où n'approuve pas le Plan de Financement
l'accompagnant, et si l’extraction est en cours lorsque le problème surgit, F'Opérateur est autorisé à
poursuivre les opérations suffisantes afin de maiatenir les actifs ct les niveaux de production.
moyennant l'obtention des fonds nécéssaires et sauf avis contraire du Conseil d'Administration.

7.10. Urgence ou dépenses imprévues

L'Opérateur est autorisé en cas d'urgence, à prendre toute mesure raisonnable qu'il estime nè
pour protéger fa vie, Les membres ou la propriété, pour protéger les actifs,
obligations légales applicables. E'Opérateur infarmers le plus rapidement Le Conseil d'Admin!

de ses aclions.

ARTICLE 8 : COMPTABILITÉ

8.1. Procèdures relatives à la comptabilité

dispositions

Les documents comptables et les élats financiers de KÇC sont établis conformément at
appheables et à la pratique en Ha matière en République Démocratique du Congo. Ces documents
devront également prendre en compte ct respecter les règies. procédures et standards habiuellement
admis par l'industrie minière internationale.

8.2. Unité monétaire de référence

Les ducuments complables et es Gats finanviers de KCC sont établis en Francs congolais
LC pour

se. cri Cilertent tenk

conformément à Et loi congol Une comp vu dolkus américains s
répondre aux besoins des institutions financières internationales.

8.3. Audit annuel

Des auditeurs indépendants sélectionnés par Le Consl d'Administration, réeliseront un ati
dex comptes de KCC' conformément aux dispositions internationales applicables aux sociétés iminières.
3 (trois) mois de la réception du rapport des auditeurs. KCC' fera parvenir celui-

Chaque année, dans le:
ci aux Actionnaires avec s

S commentaires et ohxervations.

Æ ) PTE

ARTICLE 9 : VENTES - COMPTES A L'ETRANGER -UTILISATION DES FONDS

9.1. Vente des produits ° .

KCC pourra vendre elle-même ses produits ou recourir aux services de KF LIMITED, l’Opérateur, une
compagnie apparentée ou une compagnie indépendante cocontractanté engagée par l'Opérateur, Les
ventes se concluront en dollars américains ou toute autre devise étrangère forte. KCC et l'Opérateur
auront {e droit de disposer des produits de ces ventes conformément à la Convention de Gestion.

9.2. Comptes

a) Généralités
KCC evou l'Opérateur peuvent ouvrir, détenir où gérer, un ou plusieurs comptes eu basique, pour les
fonds de KCC, comme décidé par le Conseil d'Administration. et les fonds de KCC seront déposés sur
de tels comptes.

b) Comptes à l'étranger

KCOC elfou l'Opérateur peurent ouvrir, détenir ou gérer, un où plusicurs comptes à l'étranger,
concernant les fonds de KCC, en devises étrangères, auprès d'une ou plusieurs banques de réputation
ianale, sélectionnées par le Conseil d'Administration et approuvées par fa Banque Centrale de
li République Démocratique du Conso. Les transactions effectuées via ces comptes incluront. sans
limitation :

ï. les paiements effectués par les Actionnaires de KCC

di. des appels de fonds de KOC à l'égard des prêts octroyés à KF LIMITED par ses banquicrs
ls appels de fonds de KOC à l'égard dus prêts octrayés à KCC' par sex prêleurs

iv. les recettes de la vente des Produits

v. les recetles d'autres ions où Opéralions commerciales où financières

9.3. Sources de tiquidités

Les liquidités de KCC ineluront fes revenus de fa vente des produits, de l'utilisation où de la vente
5, les montants prêtés, les contributions des Aëtionnaires sous fonme de prèt où de capital (er
cash ou en nature). ainsi que toute auire transaction commerciale,

nel

Æ H4) TE.
9.4. Dépenses

a) Généralités «

Les dépenses de trésorerie de KCC seront réalisées par l'Opérateur et soumises au contrôle du Conseil
d'Administration.

b) Fonds provenant de prêts et de contributions des Actionnaires

Les fonds reçus via des prêts ou des Contributions d'Actionnaires seront utilisés de la façon permise
par ks Conventions de prêts applicables et à défaut. tets qu'auturisés par le Conseil d'Adminislration.

c) Priorités dans l’utilisation des fonds disponibles

Suivant l'appréciation du Conseil d'Administration, dans le respect des dispositions |
applicables, les liquidités disponibles de KCC seront utilisées de la façon suivante :

x epéralions On ce

1. priorité est donnée aux obligations financières de paiements. relative:
compris le senvice de la dette et les paiements dus à FOpérateur confommément à li Convention
dé Gestion.

ii. les liquidités disponibles peuvent aussi tre mises en réserve et utilisées ultérieurement pour
aaticiper des coûis opéraluires, sur une période raisonnable de tem
autres taxes gouvernementales, pour es paicments à GECAMINT
la réparation et 1e remplacement d'équipements et installations existantes, nour toute
éventualité, pour des modifications, des améliorations, des expansions, de l'équipement et des
installations, et pour l'achat clou la cunstruction de nouvel équipement etou de nouvelles
installations pour l'extension d'opérations d'extraction txistantes u pour des opérations de
traltement de minerais et pour l'initiation de nouvelles opérations d'extraction ouut de
traitement de mincrais. tel que décidé par l'Opérateur sous le cnntrôle du Cansvil
d'Administration.

üi. Les liquidités disponibles après la détermination de réserves décrites sous Le (5) ci-dessus seront
distribuées et'au pavées à KF LIMITED. tout d'abord en remboursement des coûts 5e par
Uétaboration de l'Etude de Faisabilité. des coûts engendrés par la signature de la présente
Convention, conformément à la section 19,4, et ensuile un remboursement d ntributions au
capial de ROC ct des prêts fails à KCC afin que KF EIMITED puisse récupérer sus
investissements dans Le Projet.

ci

in. Les liquidités subsistant après Papplication des paragraphes (i), (Gi) et titi} pourront être utilisées
pour ue remboursement accéléré des prêts de KCC et'ou pour des dividendes aux Actionn
conne cela sera décidé par le Conseil d'Admini Des dividendes provenant des pro

participation, déclarée (ou conformément à leurs droits en tant que titulaire de catégorie spéciale
d'actions), dans la proportion et aux intervalles décidés par le Conseil d'Administration, en
canfonnité avec les statuts de KCC et les dispositions légales applicables.

9.5. Taxes gouvernementales et droits de douane

Les droits de düuane, les taxes, Charges, redevances el autres impoôsilions gouvemenmentales régies par
le Code, seront déterminés et mis à Charge de KCC conformément au Code.

9.6. Crédit pour couvrir la dépréciation et l'amortissement des actifs

Si la réglementation fiscale en République Démocratique du Conge ne permet pas à KCC d'invoquer le
bénéfice de la dépréciation et de l'amortissement retatifs aux investissement réulisés par KCC pour les
actifs qui sont détenus par GECAMINES mais qui sont utilisés par KCÇ conformément aux suticles 6.2
à 6.6, alors GECAMINES sera considérée comme ayant pu invoquer de {els héné la pere de
KCC sera déterminée én recalculant ses profits par année el en déterminant le montant en proportion
duquel de tels profits ont été réduits, du fait de l'impossibilité de KCC de d'invoquer te bénéfice d'une
dépréciation ct amortissement Afin que Kce puisse récupérer les profits perdus, ROC pourra imputer
1 montant sur Les dividendes pa MINES ou sur Ie paiement des Recelies Nettes des
Ventes qui doivent étre versés à GECAMINES conformément à l'article 6.10.

ARTICLE 10 : PERSONNEL ET AUTRES QUESTIONS OPERATIONNELLES

10.1. L'Opérateur

a) Désignation de l'Opérateur - et responsabilités

KOL sera désigné en tant qu'Opérateur de KCC conlonnément à Pauticie 5.4. Les droits. devoirs ét
rémunérations de l'Opérateur seront déterminés dans le cadre d'une Convention de Gestion nilive à

conclure entre l'Opérateur 4 KCC. La forme utilisée pour li conclusion de ceite Convention de
Mi. devra comprendre toutes les dispositions ÿ applicables et sera préparëc par REF LIMITED en

ve GECAMIRES. Le but d'une lelle Convention de i ie ‘
conditions par Iesquels l'Opérateur fournira des services à
des opérations d'exploration, de développement, d'extraction.
relative concernant le Projet. La Convention de Gestion inclu
établiront au comprendront les éléments suivants :

voacerl

sans Jimitation, des dispositions qui

ns de KCC

senti cl fa

eur dirigera et contrôlera fuutes les aflaires el opérutio
conformément Budyets Adoptés et conformément avec fa présente Co

Convention de Crstion,

#
pal

\
A

vi.

viti.

si

. l'Opérateur sera responsable de la vente dus Produits.

t. l'Opérateur peut efectuer des décaissements à partir des Comptes d'Opé

l'Opérateur pourra exécuter les Opérations en utilisant son propre pertonnel.

l'Opérateur conservera un ou plusieurs comptes pour y déposer les recettes des ventes et tout
autre Fovenu reçu, rclutivement aux Opérations, ainsi qu'aux actifs et aux fonds reçus suite à
des prêts ou suite à des Contnbutions d'Actionnaires (‘Comptes d'Opérations"} conformément
äl'añticleS.

cuûts induits par la conduite des

l'Opérateur est responsable du paiement de tous À
opérations et toutes Les autres oblisations finarcières de KCC' en ce compris Le service de
dette et les paiements, et ce à partir des Comptes d'Opérations, KCC est responsable de ia
larisation de toute insuffisance relative aux fonds.

Lions confannément

par KCC.

approuv

à la section 9.4, en ce compris le paiement de dividende:

l'Opérateur, er consulation avec le Conseil d'Administration, veillera à cc que ce soit
s ut classés (par lui- -même où par un tiers) tous les rapports fiscaux et autres, exiés par
par KCC, auprès des autorités gouvemenientales.

préparés
la lof et qui doivent être comp

les comptes de

res complets et précis ain q
pour compile de KCC, ainsi que de toutes les
ar lui ous su

Opérateur conservera les documents et ri
twates [es teursactions qu'il aurt accomplies
dépenses mises à Charge de KCC. ainsi que pour tuus les fonds dé
dicection, relativement à ROC.

Opérateur préparera tous les rapports périodiques Hnanciers de production et d'opérations.
ft que requis par Le Canscil d'Administration.

linanviers complets el les livres, alitt de

l'Opérateur conservera en ses bureaux, les Gacuntent
pouvoir Gtabhr des rapports Banaciers, sur une base régulière. conformément aux procèdures
dé compiabililé, établissant (aus les roïls, ruçus ct décaissenvents 7cl REC. Ces
comptes desront inclure les grands livres ainsi que laux les documents sy rapportant el
accessoires, les factures, les chèques et toute la documentation habiluclie. L'Opéeateur doit.
s'ilen est requis par le Conseil 8'Adminisiration. conserver à ses burcaux. tous les autres
decuments nécessaires. commodes cu es de RCE.

ssoires rel

L'Opéralcur aura autorité pour entamer toute activité nt nécessaire elin de
remplir les objectifs. Les Actionnaires s'assureront qu'un où plusieurs mandats pentettant à
Opérateur de prendre certaines actians autorisées au nom de KÇC, seront fournis par KCC,
conformément aux autorisations émanant du Conseil d'Administration.

us
2
b) Paiements à l'Opérateur

L'Opéraicur sera remboursé pour toutes lès dépenses exposées pour toux travaux approuvés el
budgétisés pour compte de KCC. Pôur ses prestations de services, l'Opérateur sera réntunéré tel que
- cela sera prévu par la Convention de Gestion. _

c} Niveau d'attention et de comportement

L'Opérateur sera responsable envers KCC ou les Actionnaires. du fait de tout acte ou omission en sa
qualité d'Opéraieur.

d) Fournisseurs et cocontractants

sans

L'Opérateur à k libre chois de ses fournisseurs, cacontfactants où. sous-traitants compétitifs
aucune condition où restriction autres que celles résultant dés dispasitions de lai législation sur Les
sociétés commerciales et cn étant attentif à privilégier les fournisseurs, cocontractants ou sous-traitants
locaux. 11 devra néanmoins donner priorité en préférence aux Parlies, orgunisations el Socièlés
Apparcntées aux Parties, en ce compris GECAMINES et les Actionnaires de KF LEMITED (Kinross
Gold Corporation et Gvorye Forrest Inlomational Afrique SPRL) ainsi que kcurs Suciëté Anparentées
Uusquels draits de préférence sont maintenu: égard des Actionnaires de KF LIMITED «td
membres du même groupe que ceux-ci, malgré une cession par KF LIMITÉD de tout ou parie de sa
participation dans la Convention et de ses actions de KCC) à la condition, à tout Fe raeins, que &
entités présentent des termes commerciaux concurrentiels et uré qualité, une garantie et des délais
d'appruvisionnement identiques à ceux qu'offrent d'autres sociét

10.2. Employés

a) Généralités

L'Opératur et REC envisagent à titre de principe que les employés constiluant la force de
cadres et le personnel de soutico. pour | stallations de KRAMOTO er Les autres installations
Partie des Actifs Apportés. scront des salariés de l'Opérateur. ROC. directement vu par l'irter
de Opérateur, nette en œuvre une politique de promotiun sociale,

3 kb) Employés

GÉCAMINES fournira à l'Opémteur une liste de travailleurs afin qu'il puisse définir sa politique
ans Les 3Q jours ouvrables qui suivront l'entrée en vigueur de la présente
isé à en vérifier Le caractère correct. L'Opérateur élec c
er à dater de la Date des Opérations ou :
tences épales, la priorié aux employ

d'engagement en

Convention. L'Opératcur est auto:

Les travailleurs qu'il souhaite e:
age à accorder, à compé

cel

priurit
l'Opératcur S'en

36

ev'ou à tout Cangolais pour les différents niveaux de gestion.

c) Responsabilités de l'Opérateur et de GECAMINES

L'Opératcur sera contractuellement responsable du paiement des salaires de tout le personnel
sélectionné relativement aux travaux qu'ils effectueront après avoir été engagés par l'Opéraleur.
Cependant. tous les salaires, rémunérations, avantages sociaux et autres oblisations vi is des
employés, obtents auprès de GECAMINES, resteront de la scule responsabilité de GECAMINES. en
ce compris sans limitation, les obligations relatives aux pensions, aux soins médicaux et toute autre
obligation antéricure à la date d'engagement par KCC, et GECAMINES s'engage à Indemniser KF
LIMITED et KCC ainsi que l'Opérateur à cet égard.

d}) Salaires et avantages sociaux

L'Opératcur versera à ses employés un salaire approprié et ur fournira un programme d'avantas
sociaux confonmément au Code du Travail. En outre, toutes Les autres responsabilités et tous les auir
aspects administratifs à l'égard de ces employés engagés par FOpéraicur. resteront de la responsabilité
exelusive de l'Opérateur.

e) Sélection et conservation des employés

ce du Congo.

Moyennant respect des dispositions du Code du Travail de la République Démocr:
Opérateur est libre de choisir, recruter. employer et licencier les travailleurs conformément aux

fations applicables.

10.3. Transfert de technologies et formation

a) Transfert de technologies

à mettre en œuvre une

Directement eu par l'intermédiaire de l'Opérateur, REF LIMIT à
politique de fransiert de technologies. relativement à l'Extraction Miniére, Is techniques modemes de
management ci le trailement métallurgique.

b) Formation des travailleurs

que KCC, directement ou par l'inirmédiaire de l'Opératcur, lournisse aux
la formation nécessaire pour exécuter leur travail dé façon compélents, et leur donne
L d'apprendre de nouvelles tcchniques qui teur permettront de progresser dans de fulur vers
ans. Cette politique a pour objectif d'encouriger les enplogés
espousabilités ali d'aticindre Le maximum de Lsur poten

des postes plus complexes el plus exis
à faire preuve dl'iniliative et assumer des

A Re } 4 #
ARTICLE 11 : LITIGES, JURIDICTIONS, IMMUNITE SOUVERAINE

DTA A EUR ES

11.4. Résolution à l'amiable des litiges

En cas de litige entre fes Parties créé par où relatif ta présente Convention où relatif à l'exécution de
celle-ci par les Parties, résultant entré autres d'action où d'inaclion gouvernementale, qui conduiraient
à la non-profitabilité pour l'une ou l'autre Partie. les Partics s'engagent. avaat d'entamer toute
procédure judiciaire el excepté lex cas d'urgence, à se renconirer afin de trouver une solution à
l'amiable. A cette fin. les Présidents des Parties en question (ou leurs agents expressément mandalés)
se réuniront dans les 15 jours de là date de la nolification écrite envoyée cartormément à L'article 20
par la Partie la plus diligente. IIS se consulteront et népocieront. de hanne lai et en prenant en
censidéralion Jeurs intérêts mutuels. afin d'attcindee une solution équitable, satisfaisante pour toutes les
Parties. Si les Parties impliquées ne trouvent aucune solution dans ung p de litige,
sera soumis à F'arbitrage, conformément à {a article 11.2. Toute proc
avoir prédlablément respecté le prescrit du présent article sera déclarée nulle et rer

‘EnUE.

11.2. Arbitrage

ï par les

Un litige entre Parties eréé par ou relatif à la présente Convention où à l'exécution de ee
Parties qui n'est pas réglé à l'amiable conformément à l'article 1.1. sera régle définitivement par vois
d'arbitrage, confonnément aux règles du Centre Européen Pour l'Arbitrage National eu Intemational

(CEPANT) de Bruxuilkes, sur base des principes suivants :

a) iles Panies conviennent ainsi de ta désignation d'un arbitre dus Les 36 jours suivant la réception
de la demande écrite par une des Parties de recoucir à l'arbitrage, it n'y aura qu'on seul arbitre, Si
les Parties ne parviennent pas à se mettre d'accord sur un arbitre unique dans ce délai, il v aura
alors 3 arbitres, le premier étant désiset par KF LIMITED. lé deuxième par GECAMINES, et les
deux arbitres z ntle troisième, qui présidera Le Tribunal Atbited :

si

hi si KE LIMITED où GECAMINES ne désignc pas un arbitre dims les 15 jours suivant l'expiration

le ou les arbitres manquants seront désignés à la requêle de lune ou l'auire Partie. conformément
aux régles applicables du L'entre Européen Pour l'Arbitrage Nional où Intemalional (CEPANL de
Bruxelles ;

&) leoutes arbitres seront indépendants et impartiaux :

SE NS

d) le ou les arbitres verront leur attention particuliérement aitirèe sur le fait que le teraps est un
élément essentiel de la procédure dans la solution du litige, de Ia question, de fa plainte qui lui‘leur
sera soumis, el en tous les cas. la sentence arbitrale doit être rendue dans les 90 jours à partir du
moment où le ou Les arbitres ont été désignés ; *

e) :e lieu de l'arbitrage est situé à Bruxelles, Belgique, et l'arbitrage se déroulera en français, Les
Parties ou Ieurs représentants devant être entendus :

Île sentence arbitrale sera rendue par écrit ct sera définitive et liera les Parties, sans aucun appel
possible, ct devra régler la question du coût de l'arbiirage et de toutes Les autres questions y
relatives :

y} l'exécution de 12 sentence peut être demandée devant tout Tribunal ayant juadiction, où une
demande peut être introduite pour obtenir une reconnaissance judicinire dé la sentence eu un

<exequatur. selon le cas :

h} En cours de procédure, les Parties restent tenues par leurs obligations en vertu de Kt présente
Convention, sans préjudice d'un ajustement final en fonction du contenu de la sentence arbilrale
rendue, résalvant le litige ;

112. Actions judiciaires

les Paries conviennent

En ce qui concerne tout litige entre elles qui ne peul être r
que celui-ci relévera de la compétence des juridictions francophanes de Bruxelles.

11.4. Renonciation à l'immunité

un quejcongue pas

TFou inmuniké juridique ou judiciaire dent jouirait F'unc ou l'autre Partie dar
SI TERONCÉ

écution de Ja présente Convention el pour autant que de besoin, ik

s'apolique pas dans l
expressément par chacune des parties,

ARTICLE 12 : PROTECTION DE L'ENVIRONNEMENT

12.4. Responsabilité de GECAMINES

Iest clairement stipulé que KCC ne sera responsable pour aucun dommage à l'environnement ou tout
autre dominage subi pur les Actifs Apnontés, dommages causés par des opérations de GECAMINES ou
de ses prédécesseurs antérieurement à Ja Date des Onrationx, t GECAMIN à lademaiser
REC, KE LIMITED &t l° 1 Opérateur dans lhypothése de tels dommages et p igulions qui
en suront le cor

12.2. Respect des normes

Afin de protéger l'environnement en République Démocralique du Congo, et sous
limitations prévues ci-dessus, KCC s'engage à construire, exploiter et maintenir ses acti
manière ordonnée, et qui satisfassent au Code et qui correspondent aux normes intemationalement
acceptées comme étant de bonnes pratiques ininières.

12.3. Déplacement d'habitations.

Dans l'hypothèse où cela serai néc surera le déplacement ardonné de toutes
les habitations. qui sont susceptibles d'être affectées par les futures activités minières, KCC supportera
le coût du déménagement et de fa réinstallation des habitants concemés, Iéquut euût sera déduil des
revenus bruts aux fins de déterminer quel est {e revenu net taxable de KCC,

ARTICLE 13 : DUREE .

13.1. Durée

Sous réserve de l'article 14, la durée de celte Convention sera de 20 ans, renouveñable pour deus
périndes de chacune 10 ans. Une année avant chaque date d'expiration, les parte : réuniront afin
d'examiner l'opportunité de renouveler les Conventions qui les lient.

13.2. Résiliation de commun accord

Les Parties peuvent à tout moment, mettre fin à la présente Convention par consentement mutuel
LOS par ÉCnil.

13.3. , Procédures à suivre dans l'hypothèse d'une fin du contrat

Ep cas de fin du contrat. par l'expiration du terme de a présente Convention conformément à ki section
13.4, Qu par consentement mutuel couformément & la section 112. Les Parties sc mettront d'accord sur
ls candilions de la dissolutionliquidation de KCC, sous résene de
cnnformément à l'article 6 de Ja préseme Convention, de céder «1 de trans:
toute autre enlité qu'elle désigacrait, tous les Avoire Utilisés et tous Les Equipements
Louës conformément aux sections 6,2, et 6.3, Si les Parties n'arrivent à aucun accord, es conditions de
la dixsolution de RCC seront régies par les statuts de KCC et Les dispositions légales appticubles.

a

49

ARTICLE 14 : INEXECUTION

141.  Inexécution

Une Partie en défaut d'exécuter ses obligations conformément à la présente Convention, sera désignée
comme la ‘Partie Défaillante" et la Partic touchée par cette nan exécution ser: appelée la ‘Partie Non
Défaillante”,

14.2. Notification de l’inexécution

La Padie Non Défaillante à le droit d'adresser à la Partie Défüitlante, une notification écrite de run
ution (‘Notification de Non dk

indiquera la date à laquelle il doit y
Grente) jours
du non paiement de fands
20 jours calendrier après la réception de la netilication de l'inexécution. Le l'ait pour là Pa
Dé ae

auquel cus, le délai minimum pour lequel remédier à l'inexécution sera de
l Ie dél pour lequel d il ï d
Non

ilfunte de ne pas envoyer une Notilisation de non-Exécution, ne libère pas la Partis Déf
obligations ça verlu de la présente Convention.

14.3. Possibilité de remédier à l'inexécution

Si. dans Le délai prévu à la section 142, la Partie Défailante à remédié à l'incaéeution ou si
l'inskéeution est de celles (autre que le fait de ne pas effectuer des paiements ou d'avancer des fonds} à
quelle 1 ne peut, de bonne foi, te remédié dans une telle période et que la Partie Défaillante
commence à comiger l'incxécution pendant Ie délai précité tt continue ses efforts en vue d'y remédier
définitivement avec une diligence riisonauble, jusqu'à €éc que la Ssilualion xoit régclarisée, a
Notiliation de Non Exécution sera inopérante el la Partie Détaillante ne perdra aucuu droit en venu de
la présente Convention. Si, dans le cadre de la période spécitiée. ta Partie Défaillante ne remédie p:
l'incxéculion ou ne commence à y remédier comnx prévu ci-dessus, k ou les Partie Non
tillantes, à l'expiration de Ja pédiode susdile. ou dans Ee cas d'une notification où aucune pérode
pour y remédier n'est octroyée, aura ou auront les droits spécifiés dunx la section 14.4 et 14.5,
satendu cependant que si la Partie Défaïllante, de bonne fai, conteste que l'inexécution prete Ê
soit en réalité déroulée. la Partie Délaillante peut adresser une contestation à la Purtie Non Défaillante,

sur la question de l'existence de l°
l'arbitre. Si cctie décision d'arbitrage coulinne fl'inexécution, la Partie Défaiflante sera considéré, au
moment où il reçoit la décision, avoir reçu une nouvelle notification d'inexécution conformément à la
xoctiun 14,2 ct aura |” opportunité d'y remédier tel que prévu dans la présente section [sans bien entendu

: contester à nouveiu l'inexécution),

aucun droit d

144. Droits en cas d’inexécution

La Partie Non Défaillante, après avoir effectué la Notification de non-Exéeution et donné à la Partie
Défaillante une opportunité d'y remédièr tel que prévu dans les sections 14.2 et 14.3. a le droit mais
le devoir, d'exercer loutes Les mesures dont il dispose. en droil ou en équité, en ce compris les droits
prévus dans fa section 14.5 ci-dessous,

14.5. Droits de racheter des Actions

a} Inexécution importante

Me Convention où des
ou, Ja Partie
uciions du

Si une Partie viole de façon importanie une des disposilions de la pré
après que ROC aura Et constituée. et ne remédie pas à cette situatit
autres mesures, d'acq série Loutes Les
1 uno incxécution qui tel en dunyer.
2x de la présente Convention à un
cr des Actions du Débiteur, ne peut

Conventions ÿ relative:
Non Défuillante à la possibilité, au lieu de choisir tes
écution importante

degré siunificutil. Le choix de Ja Partie Non Défaillante d'ache
Cure effectué que dans l'hypothèse où il n'a pas lé remédié à l'inexécution ou qu'une action ufr d'y
remé situant un délai supplémentaire, n'est pas commencée dans les 69 (soixantet jours
calendrier à partir de la date de le notification écrite à la Partie Défaillante.

b) Choix de racheter des actions

tillante choisit de racheter des Actions du Débiteur, la Paris Défailante ser
obligée de vendre loutes ses Actions à la Partic Non Défaiflante. Le prix de vente sera celui de 14
valeur comptable des Actions. La valeur mathématique sert calculée en fonction du capital de KCC,
en ce compris les capitaux propres, les bénéfices non répartis et lex réserves, dont à déduire toutes les
dettes à long terme el à court terme. Dans Fhypothèse où les l'arties n'arrivent pas à un accord sur fa
détermination de ln valeur comptable, elles désigréront un cabinet d'audit indépendant.
intemationalement reconnu, afin de procéder à l'évaluation. L'évaluation telle qu'elle ser alor
les Part Si les Parties ne parviennent pas à se mettre d'accord sur L'identité du cabinet
Ait Févaluation sera décidée dans Le cadre de l'arbitrage conformément à la section F2 de Li

résente Convention, Le rachat des Actions doit Cire réalisé duns fes 30 jours calendrier qui suivent la
fixation de La valeur,

Si la Partie Non Dé

rüul

14.6. Causes supplémentaires de fin de contrat

En plus des termes et conditions relatifs à la vente et l'achat en eas d'Inexéculion, la Padie Non
c a da possibilité de choisir de résilier Ke contrat dans fes cas suivants :

a) la Pañtie Défailkune devicut insolvable ou se voit désigner temporairement tn séquu
le est EXÉCULÉ KUr SUS

s actif ou un nd de s

des

42

b) une injonction lui est faile ou une résolution est votée en vue d'une dissolution ou d'une
liquidation du Débiteur, excepté dans l'hypothèse où un {el événement surviendrait uniquement
dans Le but de procéder à l'acquisition par une autre entité ou à une fusion, et que la nouvelle
société ainsi formée acccpte par éerit d'être liée par Les termes de Ja présente Convention.

ARTICLE 15 : DROIT DE RESILIATION PAR KF LIMITED ET PAR GECAMINES

45.1. Résiliation par KF LIMITED

KF LIMITED peut mettre fin à la présente Convention à tout moment, moyennant un préavis de 36
jours calendrier communiqué à la fois à GECAMINES et à KCC, de son propre chef si fa
cglementation (les lois) en vigucur en République Démocratique du Conge change et réduit la
rentabilité économique du Projet pour KF LIMITED, Dans cv çus, les Parties se rencontreront pour
prononcer la dissolution de KCC. Mais au cas où GECAMINES souhaiterail poursuivre les acti
KF LAMIFED cèdera, sans frais, ses parts dans RKÇCC à GECAMINES, et veillera à la démission des
personnes qui avaient Été désignées comme Administrateurs.

15.2. Remboursement des investissements

Dans l'hypothèse d'une résiliation par KF LIMITED conformément à li section 15.1. tous Les prêts
souxcrits par KF LIMITED ou par ses sociétés apparentées au hénélice de KOC seront remboursubles
INES. au cas où elle continuerail les activités et ce selon les modalités à convenir ainsi que

és réelles du Projet.

les possihitit

15.3. Fin des obligations

Dès réception de la notification ci-dessus mentionnée. KF LIMITED sera lihérée de toute obligatidn
d'effectuer des avances, où de financer des frais supplémentaires relatifs 4 KCC. ou de participer à
toute augmentation de capital de KCC et RE LIMITE ne sera pas tenue responsable de paiements
à lt GECAMINES où de loul paiement, lous dommages et in ä l'égard de
cflectués pur RF LIMITED à la GECAMINES :

supplémentuir
m'importe quelle Partie. Les paicments déj
moment ne seront pas remboursables.

TZ
ARTICLE 16 : FORCE MAJEURE

16.1. Suspension des obligations

Le cas de force majeure sera apprécié conformément au droit commun.

Les obligations de toute Partie sont suspendues dans la mesure aù l'exécution de ses obligations est
empêchée ou retardée, en tout où en Partie, , notamment et d’une manière non exhaustive par cc qui
suit : un accident, des intempéries, des inéndations, des glissements, des désastres nunicrs ou accidents
raves, des boulements, dés grèves, des lo conflits de travail. des pénuries de main:
d'œuvre, des manifestations, des guerres, des insurrections, des émeutes, l& sahotage, des lois, des
règles ou règlements d'une instance ou d'organismes gouvermementaux où tout autre événement
indépendant de la volonté raisonnable de tetle Partie, Les obligations sont également suspendues n cas
d'actiou ou d'inaction gouvernementale, ÿ compris, sans s'y limiter, le,refus d'accorder des permis où
leur révocation où suspension, en cas de restrictions de la part d'autorités gouverr
autontés compétentes, de l'incapacité d'abtenir, qu de retard inévitable dans l'obtention des permis. de
maiériaux, d'installations ou de matériel ou d'équipements nécessaires sur [Le marché Jibre
suspension où du refus d'accès au site des Rejets (tailinys), de l'interruption ou ‘un d
l'égaal des communications ou des {ransports, ou pour toute autre cause, qu'elle soil semblable ou nan
Îles qui sont énumérées précisément, lsquelle est indépendante de 14 volonté raisonnable de ta

Partie,

16.2. Notification

1 événements surviennent, la Partie léséc doit en donner un avis écrit à l'autre Partie le plus tôt
ble après la survenance de l'événement provoquant le délai ou l'empéeliement, et énonçant fes
 camplots de celui-ci ainsi qu'unc estimation de la durée du délai ou de l'enipéchement.

46.3. Remédiation à l'état de force majeure

s'efforce du mieux qu'elle peut de remédier à la situation provoquant le délai dés que

La Partie lésée
s d'une Partie

possible. L'exigence de remédier à cv retard avec toute la diligence voulue ne
qu'elle règle des grèves, des lock-out où d’autres condlits de travail de manière contraire à sa volonlé et
ce genre de difficultés sont traité selon l'appréciation de la Partie en cause.

16.4.  Prolongation de l'état de force majeure

les Parties ke rencuntreront afin

l'événement de force majcuré devait durer plus de 6 mois
convenable.

situation et de décider d'un recours ou d'une marche

d'acalyser K

44

«

ARTICLE 17 : CONFIDENTIALITE

17.4: Obligation de confidentialité A

Sauf disposition contraire, tous les rapports, registres, données où aulres renseignements de quétque
nalure que cv soit, élaborés ou acquis par loute Partie dans le cadre des Activités de KÇC ou du Projet
dans la RDC, ou des deux, sont traités de manière confidentielle et aucune Partie ne doit divulguer ou
par ailleurs communiquer d& tels renseignements confidenticls à des tiers sans le co:
préalable des autres Parties.

17.2. Restrictions

Les restrictions ci-dessus ne s'appliquent pas : .

2) à la divulgation de renseignements confidentiels aux étés membres du même groupe que tes
Parties où aux établissements de financement privés ou publics existants ou éventuels de KÇC ou
Parties ou des sociétés membres du même groupe que les Actionnairés des Parties où que les
souiétés membres du même groupe que ces Actionnaires, aux entrepreneurs où aux sous-traitants,
aux employés où aux experis-conseils des Parties où de KCC ou dans le cadre de toute fusion,
unification où réarganisation où tout regroupentent envisagés d'une Paris où de ses Actionnaires
où des membres du même groupe respectivement ou dans le cadre de la vente d'éléments d'actif
Actionnaires ou les membres du même groupe respectitement.

des

ou d'actions par une Partie ou ses

h) à la divulgation de renseignements confidentiels à toute Autorité Gouvemementals qui a le droit
exiger [a divulgation de ces renseignements confidentiels ni aux divulgations exigées de KT
LIMITED ou de ses Actionnaires ou des membres du même groupe qu'eux en veriu de lois. de
règles ou de réglements émanant de toute Autorité Gouvemementale où d'une bourse,

< le domaine public, sauf dans le car de la faute

< qui entrent da

€) aux renseignements confidentiel
d'unc des Parties.

17.3. Étendue de l'obligation de confidentialité

roulidenttalité est maintenue pendant une période de Sans à cemptes de la
ésente Convention,

solution de la pré
ARTICLE 18 : CESSION DES DROITS ET DES INTERETS

18.1. Cession antérieure à la constitution de KCC
Antéricurement à la formation de KRCC et l'émission des Actions au bénélice des Parties,
confonnément à. la section 5.2,, aucune Partie n'a le droit de céder tout ou Partie de ses droits et des
intérêts dans la présente Convention sans le consentement préalable et écrit de l’autre Partie: étant
entendu cependant que l’autre Partie ne peut pas refuser son consentement de manière non raisonnable.
Si dans les 10 jours après la réception de la notification d'une volonté de eéder ses droits et de ses
intérêts, l'autre Panic s'abstient de communiquer à la Partie qui souhaite effectuer ls cession, des
raisons valables justifiant son refus de son consentement à la proposition de cession, elie sera
considérée comme ayant donné son consentement,

18.2. Cession postérieure des Actions à [a constitution de KCC

a) Droit de vendre

Chaque Partie a le droit, à tout moment, de vendre et d'offrir en vente, ses Act
rartie) dans KÇC à un tiers de son choix. mayennant respect des dispositions de la pri

b) Droit de l'autre Partie de faire une offre

Sunc Partie décide de vendre tout ou Partie de ses Actions. cette Partie (le vendeur) nobfiera à l'autre
Panic (l'acheteur), sou intention de vendre et lui offrira fa possibilité de faire une offre pour de telles
Actions. Le vendeur n'aura aucune 6blisation d'accepter une offre faite par l'autre Partie. La période
pendant laquelle l'autre Panic a la possibililé de faire une offre, sera fixée par Le vendeur mais cette
période ne peut être inférieure à 30 jours calendrier. Le vendeur n'a pas l'obligatian d'alfrir à l'autre
Partie, la bilité de l'aire une offre, en cas de transfert de tout ou Partie de ses Actions à une Saciié
5. consolidation, unification ou réorg: ation d'une Paie, ou
d'un nantissement de tout où Partie de ses actians en relafion avec Le financement des épérations. |

c) Conditions de la cession

En tant que condition nécessaire par que le vendeur soit libre de toulé oblisation aux termes de Ja
présente, la cession des Actions d'uns Partie à un Gièrs est soumise à l'engagement écrit de cessionnaire
sente Convention. cas de

d'être tenu par tous Les termes, conditions et engagements de la pr
ion particle des actions du vendeur. celui-ci et son cessionnaire ainsi que tout €
ulicricur, agira et sera considéré comme un seul Actionnaire au regard de fo présente Convention el
seroot responsables sofidairement et indivisiblement pour toutes les obligations d'un tel Actionnaire en
vedu dé la présente Convention. De tels Actionnaires désigneront lue d'entre eux alfa d'ére le
représentant de tous, ‘an reuard de la présente Convention, el autonseront ec représentant à agir au non:
et pour comple de tous ceux d'entre eux,

onnaire

46

© République Démocratique du Congo. dont l'ohjectif serait l'étude et la promotion du marc

ARTICEE 19 : AUTRES DISPOSITIONS

18.1. Institut RDC du cobalt

Dans l'hypothèse de la création, sur l'initiative de GECAMINES. d'un ‘Institut du Cobalt en

intemalional du cobalt, KCC deviendra f'un du ses membres.

19.2. Absence de renonciation

exécuter culte
ne doit pas Être interprété comme une renancialion par cette Partie à se prévaloir du nou respect

ultéricur de cette disposition où de tout autre disposition de la présente Convention.

19.3. Autonomie des dispositions de la présente Convention

tail reconnue

ions de la présente Convention où de

Das Fhypothése où Fune des dispos
les autres dispositions de la présente Convertion

aulle ct ron avenue. une tie nullité n'invalidera ÿ
ou de ses annexes, Les Parties à la présente Convention s'engagent à négocier afin de remplacer Les
disposilio

annulées ainsi que toute autre affectée par celte nullité.

19.4 Coûts

nous CL autres coûls de transaction engendrés
ce fa présente Convention. Ces
à partir des Montants des

Chaque Partie prendra en Charge ses coûts et frais d'avo
par li néguxiation, la préparation, li conclusion et la mise en œuvre di
coûts préatabicment approuvés par les Parties seront rombhoursés pur KC:
Revenus Nuts.

19.5. Annexes
Les annexes à fa présente Convention en font Pedie imtégrante, En de contradiciin cuire la
présente Convention et ses annexes, les dispositions de la présente Convention prévatdront, un
applicables.

conformité avec lus loi
19.6. Amendements
Tout amendement ou complément 3 la présente Convention se fera par avenant et ne sera valable que

pour autant qu'il ait été rédigé par écrit et signé par les représentants dûment autorisés des Parties.

19.7. Langue

s dans le cadre de la présente
communicalions,

Le Français et l'Anglais sont lès langues qui doivent être utili:
Convention el qui seront ulilisées par les Parties pour toutes les notification
déelaralions, et touts documentation commerciale au technique à préparer et présenter en vertu de la
présente Convention : en cas de contradiction entre la version anglaise et la érxion française, c'est la
version française qui prévaudra .

198. Directives OCDE

ton de la pré

Les Parties s'enga, get ent à lourmir tous leurs ellants raisonnabiès afin q
Convention et des opérations subséquentes soient réalisées en conformité avec fes directives de

OCDE.

19.9. Interprétation

: Parties, chacune

La présente Convention est le résultat dé négociations mines de bonns foi ent:
d'entre elles ayant vu recours aux conseils de ses propres experts, Ses Leruies el dispositions doivent
dre interprétés confommément à leur sens usuel et commun, Les sous-titres ct titres de sections où sous
sections ne Sont indiqués qu'à titre de céférences & ne pouveut ni imiter mi définir le d'une
disposition de la présente Convention. Les références à des Articles, Sections et Documents
s'entendent comme les Articles, Sections et Ducumenis de Er préxente Comention, sauf indication

à la présente Canventdion y sont inclus par cace. Lorsque k
tnnc en ce compris esl ul ut comprendre ‘en ce comp sans limitation et Jor<q
l'expression ‘inelus” est utilisée, il faut comprendre ‘inclus ". Lorsque l'expres
“moyennant respect dex dispositions légales applicables’ est utilisée, lle désigne toute disposition
légale applic cable qui régit ou limite la matière ou F'action en question, sauf dans la mesure où une telle
disposition légale est supplé ut qu'it poul y être renoncé au dérogé par Convention. auquel cas il
devra être considéré qu'il y à élé déragé ou renoncé par la présente Convetion, dans 1 mesure où vor
contradiction surgiroil avec une tale disposition légale, dans Les limites où il est permis une leile
renonciation vu dérogation.

expresse contraire, Tous es document <

4$

$

19.10. Généralités

a) Originaux

Ce document est établi en trois originaux, un pour GECAMINES et deux pour KF LIMITED, Hormis
l'Accord Préliminaire. il est considéré comme le seul document liant ies parties de telle sorte que tous
autres documents échangés entre elles antérieurement et ayant le même abjet sont non lants ni
opposables,

b} Absence d'obligations implicites

Sans préjudice des dispositions du point d} de Ia présente section, aucune Panie ne sera tenue par ua
disposition capresse ou facile, une intécprétation, une garantie, uné promesse où nuire, S'il n'est pas
repris dans la présente Convention,

c) Engagements complémentaires

ent, à tout moment, à tout faire pour €
démarches, prendre loutes les mesures pour arriver au but poursuivi, pour autant que la réalisation dé
ces actions et de ces mesures et démuches leur soicat possibles, qu'elles soient nécessaires où
ï la prise d'effet ou au maiation dés dispositions, conditions &t Lacur de la présente
Convention et au surplus, à agir de bonne Foi les unes envers les autres et 4 coupérer au plus haut point

d) Clause d'équité

Au cas Où les

événements non prévus par les Parties modifient fondamentaluinent Féquilibre du près
contrat, entraînant ainsi une charge excessive pour l'une des Pañies dans l'exécution di
contractuelies, cote Partie aura Le droit de fonnuler unv requête en vue de demander la révision
dventucile des dispositions concemées,

un délai raisonnable

Toute demande de révision indiquera Les motifk de la révision et sera adressée dar
à compter du moment où Ja Partie requérante aura eu connaissance de l'événement el de ses incidences

sur l'économie du conlrat.

À défaut d'une telle communication. la Pare intéressée perdra toute possibilité de formuler ane reqt

aux termes de la présente clau:

ARTICLE 20 : NOTIFICATIONS

20.1. Adresses pourles notifications

Toutes les notifications à réaliser en veriu de la présenie Convention se feront par écrit et seront
adressées aux Parties respectivement aux adresses suivantes :

GECAMINES : La Générale des Carrières et des Mines
Avenue Kamunyola 419
B.P. 45QG LURUMBASHI
A attention : Monsieur l'Administrateur Délégué Général .
(ax: 132 267 68 011
+12 267 68 040 :

KFLIMITED : c'e À l'attention de Monsicur George Arthur FORREST

BP 1531

Lubumbaslii

République Démocratique du Conga

Celtel 24243 970 41 00

Ligne GCM : 41245 234 22 32

Fax : 124323 3
ail :

20.2. Exigences requises pour une notification

Foute notification sera cunisidérée comme ayant été donnée à l’autre Partie si elle est remise en
personne à un préposé désigné à cet effet par ia Partie à laquelle la notification est adressée, ou, si elle
est envoyée par courrier recommandé, Lous frais prépayés, avec aveusé de réception. et adressée clon
les modalités ivi expliquées, ou si clic &sL envoyée par fax ou par Lélex à un repr
accusé de réception prouvant Ki transmission, Si possible, une copie de la nolification envoyée par
lettre rocommandée est envoyée en même temps alt destinataire, par fax ou par télex.

2 : Moment de la notification

c au moment de la remise eo mains propres, ou, dans lv
ceux de réception ou, dans le cas d'envoi par fax

La notification sera ce» réc comme réal
cas d'envoi par la poste, à la date mentionnée sur l°
ou par télex, à li date du Fax. du télex ou du courrier.

59

ZT

-

20.4. Changement d'adresse

Chacune des Parties peut, à tout moment changer l'adresse à laquelle les notifications ou
communications doivent lui étre envoyées, en avertissant par écrit l'autre Partie.

ARTICLE 21 : DROIT APPLICABLE -— JURIDICTION

La présente Convention sera interprétée et e: téc conformément aux principes du droit intemational
des affaires et au droit de la République Démocratique du Congo. Chacune des Parties se soumet de
façon irrévocable à a juridiction arbitrale mise sur pied dans la section L1.2 et, en ev qui concème 1 es
matières non soumises à l'arbitrage, à la juridiction non lusive des chambres fr
Tribunaux de Bruxetles, pour tout probléme relatil à la présente Convention ct aux d
des Paries qui en découlent,

ARTICLE 22 : ENTREE EN VIGUEUR

nes autorilés de

La présente Convention entrera en vigueur à la date de son approbation par les diffé
tutelles dé GECAMINES qui sont ke Ministère des Mines et le Ministère du Pontefeutilhe.

EN FOI à Lebumbashi, Le

QUOI les … Parties ont ee la préente Con ù

- À

| NZENGA KOXCOLZ-

|
\ dl
POUR KIN _—
| 4
2 ; NA
RE

PA

ARTHUR PITTO

Pr

